EXHIBIT 10.1

 

 

 

Published CUSIP Number: 10482AAA1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 25, 2019

 

among

 

BRAEMAR HOSPITALITY LIMITED PARTNERSHIP,
as the Borrower,

 

BRAEMAR HOTELS & RESORTS INC.,
as the Parent,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

BOFA SECURITIES, INC.,
as Sole Lead Arranger and Sole Bookrunner

 

KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

Article I. Definitions and Accounting Terms

1

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

29

 

1.03

Accounting Terms

30

 

1.04

Rounding

31

 

1.05

Times of Day; Rates

31

 

1.06

Letter of Credit Amounts

31

 

 

 

Article II. The Commitments and Credit Extensions

31

 

2.01

The Revolving Credit Loans

31

 

2.02

Borrowings, Conversions and Continuations of Loans

31

 

2.03

Letters of Credit

33

 

2.04

Swing Line Loans

41

 

2.05

Prepayments

43

 

2.06

Termination or Reduction of Commitments

44

 

2.07

Repayment of Loans

44

 

2.08

Interest

44

 

2.09

Fees

45

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin

46

 

2.11

Evidence of Debt

46

 

2.12

Payments Generally; Administrative Agent’s Clawback

47

 

2.13

Sharing of Payments by Lenders

49

 

2.14

Extension of Maturity Date

50

 

2.15

Increase in Commitments

49

 

2.16

Cash Collateral

51

 

2.17

Defaulting Lenders

52

 

 

 

Article III. Taxes, Yield Protection and Illegality

54

 

3.01

Taxes

54

 

3.02

Illegality

58

 

3.03

Inability to Determine Rates

59

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

61

 

3.05

Compensation for Losses

62

 

3.06

Mitigation Obligations; Replacement of Lenders

63

 

3.07

Survival

63

 

 

 

Article IV. Conditions Precedent To Credit Extensions

63

 

4.01

Conditions of Initial Credit Extension

63

 

4.02

Conditions to All Credit Extensions

66

 

 

 

Article V. Representations and Warranties

67

 

5.01

Existence, Qualification and Power

67

 

5.02

Authorization; No Contravention

67

 

5.03

Governmental Authorization; Other Consents

67

 

5.04

Binding Effect

67

 

5.05

Financial Statements; No Material Adverse Effect

67

 

5.06

Litigation

68

 

i

--------------------------------------------------------------------------------



 

 

5.07

No Default

68

 

5.08

Ownership of Property; Liens; Investments

68

 

5.09

Environmental Compliance

69

 

5.10

Insurance

69

 

5.11

Taxes

70

 

5.12

ERISA Compliance

70

 

5.13

Subsidiaries and JV Subsidiaries; Equity Interests; Loan Parties

71

 

5.14

Margin Regulations; Investment Company Act

71

 

5.15

Disclosure

71

 

5.16

Compliance with Laws

72

 

5.17

Taxpayer Identification Number

72

 

5.18

Intellectual Property; Licenses, Etc.

72

 

5.19

Solvency

72

 

5.20

Casualty, Etc.

72

 

5.21

Labor Matters

72

 

5.22

Collateral Documents

72

 

5.23

OFAC

73

 

5.24

Nature of Business

73

 

5.25

Anti-Corruption Laws

73

 

5.26

EEA Financial Institutions

73

 

5.27

Covered Entity

73

 

 

 

Article VI. Affirmative Covenants

73

 

6.01

Financial Statements

73

 

6.02

Certificates; Other Information

74

 

6.03

Notices

76

 

6.04

Payment of Obligations

76

 

6.05

Preservation of Existence, Etc.

77

 

6.06

Maintenance of Properties

77

 

6.07

Maintenance of Insurance

77

 

6.08

Compliance with Laws

77

 

6.09

Books and Records

77

 

6.10

Inspection Rights

77

 

6.11

Use of Proceeds

78

 

6.12

Covenant to Guarantee Obligations and Give Security

78

 

6.13

Compliance with Environmental Laws

79

 

6.14

Further Assurances

79

 

6.15

Compliance with Terms of Leaseholds

79

 

6.16

Lien Searches

79

 

6.17

Material Contracts

79

 

6.18

Cash Collateral Accounts

80

 

6.19

Maintenance of Listing

80

 

6.20

Anti-Corruption Laws; Sanctions

80

 

 

 

Article VII. Negative Covenants

80

 

7.01

Liens

80

 

7.02

Indebtedness

81

 

7.03

Investments

81

 

7.04

Fundamental Changes

82

 

7.05

Dispositions

82

 

7.06

Restricted Payments

82

 

ii

--------------------------------------------------------------------------------



 

 

7.07

Change in Nature of Business

83

 

7.08

Transactions with Affiliates

83

 

7.09

Burdensome Agreements

83

 

7.10

Use of Proceeds

83

 

7.11

Financial Covenants

83

 

7.12

Capital Expenditures

84

 

7.13

Amendments of Organization Documents

84

 

7.14

Accounting Changes

84

 

7.15

Sanctions

84

 

7.16

Anti-Corruption Laws

84

 

 

 

Article VIII. Events of Default and Remedies

84

 

8.01

Events of Default

84

 

8.02

Remedies Upon Event of Default

87

 

8.03

Application of Funds

87

 

 

 

Article IX. Administrative Agent

88

 

9.01

Appointment and Authority

88

 

9.02

Rights as a Lender

89

 

9.03

Exculpatory Provisions

89

 

9.04

Reliance by Administrative Agent

90

 

9.05

Delegation of Duties

90

 

9.06

Resignation of Administrative Agent

91

 

9.07

Non-Reliance on Administrative Agent, the Arranger and the Other Lenders

92

 

9.08

No Other Duties, Etc.

93

 

9.09

Administrative Agent May File Proofs of Claim

93

 

9.10

Collateral and Guaranty Matters

93

 

9.11

Releases

94

 

9.12

Secured Hedge Agreements

95

 

9.13

Certain ERISA Matters

95

 

 

 

Article X. Continuing Guaranty

96

 

10.01

Guaranty

96

 

10.02

Rights of Lenders

97

 

10.03

Certain Waivers

97

 

10.04

Obligations Independent

97

 

10.05

Subrogation

97

 

10.06

Termination; Reinstatement

97

 

10.07

Subordination

98

 

10.08

Stay of Acceleration

98

 

10.09

Condition of Borrower

98

 

 

 

Article XI. Miscellaneous

98

 

11.01

Amendments, Etc.

98

 

11.02

Notices; Effectiveness; Electronic Communication

100

 

11.03

No Waiver; Cumulative Remedies; Enforcement

102

 

11.04

Expenses; Indemnity; Damage Waiver

102

 

11.05

Payments Set Aside

104

 

11.06

Successors and Assigns

105

 

11.07

Treatment of Certain Information; Confidentiality

109

 

11.08

Right of Setoff

110

 

iii

--------------------------------------------------------------------------------



 

 

11.09

Interest Rate Limitation

111

 

11.10

Counterparts; Integration; Effectiveness

111

 

11.11

Survival of Representations and Warranties

111

 

11.12

Severability

111

 

11.13

Replacement of Lenders

111

 

11.14

Governing Law; Jurisdiction; Etc.

112

 

11.15

Waiver of Jury Trial

113

 

11.16

No Advisory or Fiduciary Responsibility

113

 

11.17

Electronic Execution of Assignments and Certain Other Documents

114

 

11.18

USA PATRIOT Act

114

 

11.19

Time of the Essence

114

 

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

114

 

11.21

Acknowledgement Regarding Any Supported QFCs

115

 

11.22

Amendment and Restatement of Existing Credit Agreement

116

 

11.23

ENTIRE AGREEMENT

116

 

SCHEDULES

 

 

2.01(a)

Commitments and Applicable Percentage

 

2.01(b)

Letter of Credit Commitments

 

5.06

Litigation

 

5.08(b)

Existing Liens

 

5.08(c)

Owned and Ground Leased Real Property

 

5.08(d)

Existing Investments

 

5.09

Environmental Matters

 

5.12(d)

ERISA Matters

 

5.13

Subsidiaries and JV Subsidiaries and Other Equity Investments; Loan Parties

 

5.18

Intellectual Property Matters

 

7.09

Burdensome Agreements

 

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

 

Form of

 

 

 

 

 

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C

Note

 

D

Compliance Certificate

 

E-1

Assignment and Assumption

 

E-2

Administrative Questionnaire

 

F-1

Guaranty

 

F-2

Borrower Guaranty

 

G

Security Agreement

 

H

Pledge Agreement

 

I

Opinion Matters — Counsel to Loan Parties

 

J

U.S. Tax Compliance Certificates

 

K

Solvency Certificate

 

L

Notice of Loan Prepayment

 

iv

--------------------------------------------------------------------------------



 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of October 25, 2019, among BRAEMAR HOSPITALITY LIMITED PARTNERSHIP (formerly
known as Ashford Hospitality Prime Limited Partnership), a Delaware limited
partnership (the “Borrower”), BRAEMAR HOTELS & RESORTS INC. (formerly known as
Ashford Hospitality Prime, Inc.), a Maryland corporation (the “Parent”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS

 

The Borrower, the Parent, Bank of America, as Administrative Agent, Swing Line
Lender, and L/C Issuer, and certain Lenders are parties to that certain Amended
and Restated Credit Agreement dated as of November 10, 2016 (as modified and
amended prior to the date hereof, the “Existing Credit Agreement”).

 

The parties hereto desire to amend and restate the Existing Credit Agreement in
its entirety.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.
Definitions and Accounting Terms

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Adjusted NOI” means, for the Real Properties of the Consolidated Parties, the
Net Operating Income from such Real Property for the then most-recently ended
period of four fiscal quarters.  For the avoidance of doubt, (a) in the case of
any Real Property that is owned or leased (as ground lessee) by a Consolidated
Party for a period of less than four full fiscal quarters, the Net Operating
Income from such Real Property shall be calculated as if owned by such
Consolidated Party member for the then most-recently ended period of four full
fiscal quarters and (b) the Net Operating Income of any Real Property that is
sold or otherwise disposed of will be excluded in calculating Adjusted NOI.

 

“Adjusted TAV” means, without duplication, as of any date of determination, for
the Consolidated Parties on a consolidated basis, the sum of: (a) the Operating
Property Value of all Real Properties owned by the Consolidated Parties as of
such date of determination; (b) the undepreciated cost (after any impairments)
in accordance with GAAP of all mortgage or real estate-related loan assets and
undeveloped or speculative land owned by the Consolidated Parties as of such
date of determination; and (c) the contract purchase price for all assets under
contract for purchase (to the extent included in Consolidated Funded
Indebtedness) as of such date of determination.  The Borrower’s pro rata share
of Adjusted TAV of a JV Subsidiary shall be included in the determination of
Adjusted TAV.

 

“Adjustment” has the meaning specified in Section 3.03(c).

 

“Administrative Agent” means Bank of America (as hereafter defined) in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

 

--------------------------------------------------------------------------------



 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Advisor” means Ashford Hospitality Advisors LLC, a Delaware limited liability
company, and its successors and assigns.

 

“Advisory Agreement” means that certain Fifth Amended and Restated Advisory
Agreement dated as of April 23, 2018, by and among Advisor, Borrower and Parent,
as amended pursuant to that certain Enhanced Return Funding Program Agreement
and Amendment No. 1 to the Fifth Amended and Restated Advisory Agreement dated
as of January 15, 2019, by and among Advisor, Borrower and Parent, as further
amended or assigned from time to time.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders, which on the
Closing Date equal $75,000,000.

 

“Agreement” means this Credit Agreement.

 

“AINC Investment” means, as of the last day of any fiscal quarter prior to
Ashford Inc.’s direct or indirect purchase of Remington Lodging & Hospitality,
LLC, a Texas limited liability company’s hotel management business, the
ownership of the Parent or its Subsidiaries of the publicly traded shares in
Ashford Inc.  For purposes of covenant compliance, the amount of any AINC
Investment shall be valued at the then current market value, calculated by
taking the product of the Ashford Inc. share price as of the last day of such
fiscal quarter and the number of shares owned by Parent and its Subsidiaries as
of the last day of such fiscal quarter.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, as any such Applicable
Percentage may be adjusted as provided in Section 2.17.  If the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01(a) or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Margin” means the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

 

2

--------------------------------------------------------------------------------



 

Applicable Margin

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Eurodollar
Rate /
Letters of
Credit

 

Base Rate

 

1

 

< 4.00x

 

2.25

%

1.25

%

2

 

>4.00 but <5.00x

 

2.50

%

1.50

%

3

 

>5.00x but <5.50x

 

2.75

%

1.75

%

4

 

>5.50x but <6.00x

 

3.25

%

2.25

%

5

 

>6.00x

 

3.50

%

2.50

%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.  The Applicable Margin in effect from the
Closing Date until adjusted as set forth above shall be set at Pricing Level 5.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Mortgage Constant” means, as of any date of determination, a debt
constant based upon a 30 year, mortgage-style principal amortization at an
interest rate per annum equal to the greater of (a) the ten year Treasury Bill
yield as of such date plus 2.50%, and (b) 6.00%.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means BofA Securities, Inc. (or any of its designated affiliates), in
its capacity as sole lead arranger and sole bookrunner.

 

“Ashford Inc.” means Ashford Inc., a Maryland corporation.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
by investment advisors that are Affiliates.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement

 

3

--------------------------------------------------------------------------------



 

or instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease or other agreement or instrument
were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2018, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Available Cash” means as of any date of determination, all cash of the
Consolidated Parties on such date that (a) does not appear (or would not be
required to appear) as “restricted” on a balance sheet of the Consolidated
Parties, (b) is not subject to a Lien in favor of any Person other than Liens
granted to the Administrative Agent and statutory Liens in favor of any
depositary bank where such cash is maintained, (c) does not consist of or
constitute “deposits” or sums legally held by any Consolidated Parties in trust
for another Person, (d) is not subject to any contractual restriction or
obligation regarding the payment thereof for a particular purpose (including
insurance proceeds that are required to be used in connection with the repair,
restoration or replacement of any property of any Consolidated Party), and
(e) is otherwise generally available for use by the Consolidated Parties.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.   The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternative rate pursuant to Section 3.03, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Base Rate Revolving Loan” means a Revolving Credit Loan that is a Base Rate
Loan.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

4

--------------------------------------------------------------------------------



 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BHC Act Affiliate” has the meaning specified in Section 11.21.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
for Cash Collateral of one or more of the Loan Parties at Bank of America (or
another commercial bank satisfying the requirements of Section 6.18) in the name
of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of the Lenders to
fund participations in respect of either thereof (as the context may require),
cash or deposit account balances or, if the Administrative Agent, the L/C Issuer
or Swing Line Lender shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to
(a) the Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries or Controlled JV
Subsidiaries:

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States is pledged in support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i)(A) is a
Lender or (B) is organized under the laws of the United States, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding

 

5

--------------------------------------------------------------------------------



 

company organized under the laws of the United States, any state thereof or the
District of Columbia, and is a member of the Federal Reserve System, (ii) issues
(or the parent of which issues) commercial paper rated as described in
clause (c) of this definition and (iii) has combined capital and surplus of at
least $1,000,000,000, in each case with maturities of not more than 180 days
from the date of acquisition thereof;

 

(c)                                  commercial paper issued by any Person
organized under the laws of any state of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, in each case with maturities of not more than 180
days from the date of acquisition thereof; and

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries or Controlled
JV Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, which are administered by financial institutions
that have the highest rating obtainable from either Moody’s or S&P, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x)  the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof  and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

 

6

--------------------------------------------------------------------------------



 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(c)                                  the Parent shall cease, directly or
indirectly, to Control the Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each of the collateral assignments, security agreements, pledge
agreements, any amendments or supplements thereto or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that relates to any of the foregoing
or creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01(a) or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or obtains additional Commitments from another Lender, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

 

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D or in such other form as may be agreed by Borrower and Administrative
Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

7

--------------------------------------------------------------------------------



 

“Consolidated Adjusted EBITDA” means, for any period, for the Consolidated
Parties on a consolidated basis, EBITDA less an annual replacement reserve equal
to 4% of gross property revenues (or pro rata share of gross property revenues
from JV Subsidiaries) in the aggregate.

 

“Consolidated Debt to TAV Ratio” means, as of any date, the ratio of
(a) Consolidated Funded Indebtedness minus the amount of all Available Cash in
excess of $10,000,000 as of such date of determination to (b) Adjusted TAV.

 

“Consolidated Fixed Charge Coverage Ratio” means, without duplication, as of any
date of determination, the ratio of (a) Consolidated Adjusted EBITDA for the
previous four consecutive fiscal quarters ending on such date to
(b) Consolidated Fixed Charges for such period.  For purposes of this
calculation only, cash gains and other income (losses) in respect of Swap
Contracts and foreign currency hedges realized during any applicable period
shall be (i) deducted from (added to) Consolidated Adjusted EBITDA for such
period but only to the extent included in net income when determining
Consolidated Adjusted EBITDA and (ii) deducted from (added to) Consolidated
Fixed Charges for such period.

 

“Consolidated Fixed Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, the sum of (a) Consolidated Interest Charges for such
period, plus (b) current regularly scheduled principal payments on Consolidated
Funded Indebtedness for such period (including, for purposes hereof, current
scheduled reductions in commitments, but excluding any payment of principal
under the Loan Documents, any “balloon” payment or final payment at maturity
that is significantly larger than the scheduled payments that preceded it and
any amounts paid under a cash flow mortgage applied to principal), plus
(c) dividends and distributions paid in cash on preferred stock by the
Consolidated Parties on a consolidated basis for such period determined in
accordance with GAAP.  Preferred stock shall not include any equity in a JV
Subsidiary that provides for distributions on account of such equity in
accordance with a waterfall provision, priority distribution provision,
sequential distribution provision or other similar provision as set forth in the
joint venture agreement.  The Borrower’s pro rata share of Consolidated Fixed
Charges of a JV Subsidiary shall be included in the determination of
Consolidated Fixed Charges.

 

“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) the outstanding principal amount of all
obligations of the Consolidated Parties on a consolidated basis (other than
trade debt incurred in the ordinary course of business not past due for more
than 90 days), whether current or long-term, for borrowed money (including all
obligations hereunder and under the other Loan Documents) and all obligations of
the Consolidated Parties on a consolidated basis evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness of the Consolidated Parties on a consolidated basis, (c) all
obligations of the Consolidated Parties on a consolidated basis arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations of the
Consolidated Parties on a consolidated basis in respect of forward purchase
agreements or the deferred purchase price of any property or services (other
than trade accounts payable in the ordinary course of business), in each case
evidenced by a binding agreement, (e) Attributable Indebtedness of the
Consolidated Parties on a consolidated basis in respect of Capitalized Leases
and Synthetic Lease Obligations (the amount of a Capitalized Lease is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet prepared in accordance with GAAP, as GAAP is in effect as of the
Closing Date), (f) obligations (which will increase Consolidated Funded
Indebtedness) and assets (which will decrease Consolidated Funded Indebtedness)
under any Swap Contract or foreign currency hedge, in an amount equal to the
Swap Termination Value thereof (net of any cash or Cash Equivalents posted as
collateral for such Swap Contracts), and (g) without duplication, all Guarantees
of the Consolidated Parties on a consolidated basis with respect to outstanding
Consolidated Funded Indebtedness of the types specified in clauses (a) through
(f) above of Persons other than the Parent, any Subsidiary, or any JV Subsidiary
(or Subsidiary thereof).  For the avoidance of doubt, Consolidated Funded
Indebtedness

 

8

--------------------------------------------------------------------------------



 

shall not include intra-company Indebtedness.  The Borrower’s pro rata share of
Consolidated Funded Indebtedness of a JV Subsidiary shall be included in the
determination of Consolidated Funded Indebtedness.

 

“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Consolidated Parties on a consolidated basis, in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the Consolidated
Parties on a consolidated basis with respect to such period under Capitalized
Leases that is treated as interest in accordance with GAAP, as GAAP is in effect
as of the Closing Date.  The Borrower’s pro rata share of Consolidated Interest
Charges of a JV Subsidiary shall be included in the determination of
Consolidated Interest Charges.

 

“Consolidated Leverage Ratio” means, without duplication, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness less
Unrestricted Cash as of such date to (b) EBITDA for the period of the four
fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, the net income of the
Consolidated Parties on a consolidated basis (excluding extraordinary gains and
extraordinary losses and excluding gains and losses from the sale of assets) for
such period, calculated in accordance with GAAP.

 

“Consolidated Parties” means a collective reference to the Parent and its
consolidated Subsidiaries; and “Consolidated Party” means any one of them.

 

“Consolidated Recourse Indebtedness” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, all Secured Indebtedness and
Unsecured Indebtedness that is recourse to any Consolidated Party (except to the
extent such recourse is limited to customary non-recourse carve-outs,
environmental related indemnities, and completion of capital replacements or
repairs, or otherwise constitutes Secured Indebtedness or Unsecured Indebtedness
that is recourse to a Single Purpose Entity). The Borrower’s pro rata share of
Consolidated Recourse Indebtedness of a JV Subsidiary shall be included in the
determination of Consolidated Recourse Indebtedness.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, Shareholders’ Equity on that
date, minus the amount of Intangible Assets, plus the amount of accumulated
depreciation; provided, however, that there shall be excluded from the
calculation of “Consolidated Tangible Net Worth” any effects resulting from the
application of FASB ASC No. 715: Compensation — Retirement Benefits. 
Consolidated Tangible Net Worth shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
intangibles pursuant to Statement of Financial Accounting Standards number 141.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Advisor shall
not Control or be deemed to Control Borrower or Parent by reason of the Advisory
Agreement.

 

“Controlled JV Subsidiary” means, for any Person, any corporation, partnership
or other entity of which at least a majority of the Equity Interests having by
the terms thereof ordinary voting power to elect

 

9

--------------------------------------------------------------------------------



 

a majority of the board of directors or other individuals performing similar
functions of such corporation, partnership or other entity (without regard to
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more Subsidiaries or Controlled JV
Subsidiaries of such Person or by such Person and one or more Subsidiaries or
Controlled JV Subsidiaries of such Person, and shall include all Persons the
accounts of which are consolidated with those of such Person pursuant to GAAP.

 

“Covered Entity” has the meaning specified in Section 11.21.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Debt Service Coverage Ratio” means, at any time of determination, the ratio of
(a) Adjusted NOI divided by (b) the result of (i) a hypothetical maximum
principal balance of Consolidated Funded Indebtedness times (ii) the Applicable
Mortgage Constant.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin plus 2% per annum.

 

“Default Right” has the meaning specified in Section 11.21.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had

 

10

--------------------------------------------------------------------------------



 

appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above, and of the effective date of such status, shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EBITDA” means, with respect to the Consolidated Parties on a consolidated basis
for any period (without duplication) Consolidated Net Income (loss) for such
period determined on a consolidated basis, in accordance with GAAP, exclusive of
the following (but only to the extent included in determination of such
Consolidated Net Income (loss)): (a) depreciation and amortization (but as to
Capitalized Leases included as an asset, only depreciation in accordance with
GAAP in effect as of the Closing Date); (b) Consolidated Interest Charges;
(c) income tax expense; (d) extraordinary or non-recurring gains and losses and
unrealized gains and losses; and (e) other non-cash items, including without
limitation, non-cash impairment charges, any changes in the fair market value of
any Swap Contracts and deferred compensation expense for officers and employees
and amortization of stock grants.  EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to Statement of Financial Accounting
Standards number 141.  The Borrower’s pro rata share of EBITDA of a JV
Subsidiary shall be included in the determination of EBITDA.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of

 

11

--------------------------------------------------------------------------------



 

an institution described in clauses (a) or (b) of this definition and is subject
to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries or Controlled JV Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock (or other ownership or profit interests) in such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock (or other ownership or profit interests) in
such Person, all of the securities convertible into or exchangeable for shares
of capital stock (or other ownership or profit interests) in such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a

 

12

--------------------------------------------------------------------------------



 

complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent;
(d) the filing of a notice of intent to terminate, the treatment of a Pension
Plan amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (i) a failure by the Borrower or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of a Pension
Plan, whether or not waived, or the failure by the Borrower or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for U.S. Dollars for a period of
length to such Interest Period) (“LIBOR”) as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two London Banking Days prior to such date
for U.S. Dollar deposits with a term of one month commencing that day; and

 

(c)                                  if the Eurodollar Rate shall be less than
zero (0), such rate shall be deemed zero (0) for purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means (a) any Subsidiary (i) holding title to or
beneficially owning assets which are or are intended to become collateral for
any Secured Indebtedness of such Subsidiary, or being a beneficial owner of a
Subsidiary holding title to or beneficially owning such assets (but having no
material assets other than such beneficial ownership interests) and (ii) which
(x) is, or is expected to be, prohibited from guaranteeing the Indebtedness of
any other Person pursuant to any document, instrument or agreement evidencing
such Secured Indebtedness or (y) is prohibited from guaranteeing the
Indebtedness of any other Person pursuant to a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition or anticipated condition to the
extension of such Secured Indebtedness, (b) a JV Subsidiary of which more than
5% of the outstanding Equity Interests are owned by another person and that is
prohibited from guarantying the Indebtedness of any other person without the
consent of such other person, and (c) any Subsidiary of any entity described in
clause (a) or (b)

 

13

--------------------------------------------------------------------------------



 

above.  A Subsidiary or JV Subsidiary shall no longer be considered an Excluded
Subsidiary when it ceases to be subject to the circumstances or restrictions
which caused it to be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest or lien to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Sections 22 and 24 of
the Guaranty, as applicable, and any other “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Guarantor, or a grant by such Guarantor of a security interest or lien,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty, security interest, or lien is or becomes excluded
in accordance with the first sentence of this definition.  A Swap Obligation
that is an Excluded Swap Obligation with respect to a particular Guarantor shall
not be an Excluded Swap Obligation with respect to any other Loan Party unless
that Swap Obligation is an Excluded Swap Obligation with respect to such other
Loan Party pursuant to the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a) or
3.01(c) amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

 

“Existing Maturity Date” has the meaning specified in Section 2.14(a).

 

“Extended Maturity Date” means, (a) with respect to the first requested
extension pursuant to Section 2.14, if any, October 25, 2023, and (b) with
respect to the second requested extension pursuant to Section 2.14, if any,
October 25, 2024.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

14

--------------------------------------------------------------------------------



 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Fee Letter” means that certain Arrangement and Agency Fee Letter, dated
August 27, 2019, among the Borrower, the Parent, the Administrative Agent and
the Arranger.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other

 

15

--------------------------------------------------------------------------------



 

obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien).  The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means, collectively, (a) the Parent, (b) all Subsidiaries and JV
Subsidiaries of the Parent that have executed the Guaranty (or an addendum
thereto in the form attached to the Guaranty) or any Collateral Document,
(c) with respect to Obligations owing by any Loan Party or any Subsidiary or JV
Subsidiary of a Loan Party (other than the Borrower) under any Secured Hedge
Agreement, the Borrower, and (d) with respect to the payment and performance by
each Specified Loan Party (as such term is defined in the Guaranty) of its
obligations under its Guaranty with respect to all Swap Obligations, the
Borrower; provided that “Guarantors” shall not include (i) all Subsidiaries or
JV Subsidiaries of the Borrower that have been released from the Guaranty or
that are not required to execute a Guaranty pursuant to the terms of this
Agreement, (ii) Excluded Subsidiaries, and (iii) any CFC or a Subsidiary that is
held directly or indirectly by a CFC.

 

“Guaranty” means, collectively, the Guaranty made by the Parent under Article X
in favor of the Secured Parties, the Second Amended and Restated Guaranty made
by the Guarantors in favor of the Secured Parties, substantially in the form of
Exhibit F-1, and the Second Amended and Restated Guaranty made by the Borrower
in favor of the Secured Parties, substantially in the form of Exhibit F-2,
together with each other guaranty and guaranty supplement delivered pursuant to
Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
with any Loan Party permitted under Article VI and Article VII, is a Lender or
an Affiliate of a Lender, in its capacity as a party to such Swap Contract.

 

“HMT” means Her Majesty’s Treasury.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

16

--------------------------------------------------------------------------------



 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and not past due for more than 90
days);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any return of capital payment in
respect of any Equity Interest in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, but
excluding any such obligations (i) to the extent the obligation may be satisfied
by the issuance of any Equity Interests in such Person or any other Person,
(ii) constituting an Investment, including any purchase agreement to acquire a
new Subsidiary or interest in a new or existing JV Subsidiary (or Subsidiary of
a JV Subsidiary), or (iii) contained in the organizational documents of a JV
Subsidiary (or Subsidiary of a JV Subsidiary); and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing (other than Guarantees limited to customary non-recourse
carve-outs, environmental related indemnities, and completion of capital
replacements or repairs).

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any JV Subsidiary (other than a JV Subsidiary that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is non-recourse to such
Person or such Person is itself a corporation or limited liability company.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date (net of any cash or
Cash Equivalents posted as collateral for such Swap Contract).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Maturity Date” means October 25, 2022.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

17

--------------------------------------------------------------------------------



 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or as automatically continued pursuant to the
provisions of Section 2.02(a) hereof; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount of equity actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“IP Rights” has the meaning specified in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary or Controlled JV
Subsidiary) or in favor of the L/C Issuer and relating to such Letter of Credit.

 

“JV Subsidiary” means any entity in which Borrower owns, directly and
indirectly, less than 100% of the equity interests, excluding (i) the AINC
Investment and any investment in the securities of any publicly traded company
constituting less than 5% of the outstanding class of such securities and
(ii) with respect to the calculation of the financial covenants set forth in
Section 7.11 hereof, the related definitions, and Section 7.03, Ashford Inc.

 

18

--------------------------------------------------------------------------------



 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue Letters of Credit hereunder. The initial amount of the L/C
Issuer’s Letter of Credit Commitment is set forth on Schedule 2.01(b). The
Letter of Credit Commitment of the L/C Issuer may be modified from time to time
by agreement between the L/C Issuer and Borrower, and notified to the
Administrative Agent.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

19

--------------------------------------------------------------------------------



 

“Letter of Credit Sublimit” means an amount equal to $15,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” means, with respect to any proposed LIBOR Successor Rate,
any conforming changes to the definition of Base Rate, Interest Period, timing
and frequency of determining rates and making payments of interest and other
technical, administrative or operational matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by Administrative Agent in a manner substantially
consistent with market practice (or, if Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, and (g) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

20

--------------------------------------------------------------------------------



 

“Material Adverse Effect” means (a)  a material adverse effect upon the
operations, performance, business, properties or condition (financial or
otherwise) of the Parent and its Subsidiaries and Controlled JV Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Borrower or
any other Loan Party taken as a whole to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any material provision of any Loan Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Maturity Date” means (a) if the Initial Maturity Date is not extended to the
Extended Maturity Date pursuant to Section 2.14, then the Initial Maturity Date,
and (b) if the Initial Maturity Date is extended to the Extended Maturity Date
pursuant to Section 2.14, then the Extended Maturity Date; provided, however,
that, in each case, if such date is not a Business Day, then the Maturity Date
shall be the next succeeding Business Day, unless such Business Day falls in
another calendar month, in which case the Maturity Date shall be the next
preceding Business Day.

 

“Maximum Availability” means, at any time of determination, the lesser of
(a) the Aggregate Commitments and (b) the difference between (i) an amount that
would result in a pro-forma Debt Service Coverage Ratio of 1.40 to 1.00 less
(ii) the difference between (A) all Consolidated Funded Indebtedness (other than
under the Obligations) and (B) the amount of all Available Cash in excess of
$10,000,000; provided that the amount calculated pursuant to clause (ii) above
shall not be less than zero.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Operating Income” means, as of any date of calculation, with respect to any
Real Property and for the most recent four fiscal quarter period ended as of
such date, an amount equal to (a) the aggregate gross revenues from the
operations of such Real Property during such period, minus (b) the sum of
(i) all expenses and other proper charges incurred in connection with the
operation of such Real Property during such period pro-rated as appropriate
(including real estate taxes, but excluding any management fees, debt service
charges, income taxes, depreciation, amortization and other non-cash expenses),
and (ii) a base management fee that is the greater of 3.00% of the aggregate
revenues from the operations of such Real Property during such period or actual
management fees paid and (iii) an annual replacement reserve equal to 4.00% of
the aggregate revenues from the operations of such Real Property.

 

21

--------------------------------------------------------------------------------



 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, or Secured Hedge
Agreement, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Operating Property Value” means, at any date of determination, for each Real
Property, the undepreciated cost (after any impairments) in accordance with GAAP
for such Real Property.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Net Assets” means the greater of (i) zero and (ii) the amount equal to
(a) all assets (other than cash, Cash Equivalents, marketable securities, Real
Properties and intangible assets) of the

 

22

--------------------------------------------------------------------------------



 

Consolidated Parties, minus (b) all liabilities (other than Indebtedness and
intangible liabilities) of the Consolidated Parties.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent, the
Borrower or any ERISA Affiliate or any such Plan to which the Parent, the
Borrower or any ERISA Affiliate is required to contribute on behalf of any of
its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Pledged Debt Instruments” has the meaning specified in Section 1 of the
Security Agreement.

 

23

--------------------------------------------------------------------------------



 

“Pledged Equity” means the Pledged Shares and the Pledged Interests, each as
defined in Section 1 of the Pledge Agreement.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“QFC” has the meaning specified in Section 11.21.

 

“Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned or leased by the Borrower or any Subsidiary
or JV Subsidiary or in which any such Person has an interest at such time; and
“Real Property” means any one of such Real Properties.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, at least two Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided that, the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or other executive
officer of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have

 

24

--------------------------------------------------------------------------------



 

been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, but excluding dividends and distributions payable
in equity interests) with respect to any capital stock or other Equity Interest
of the Parent, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to the Parent’s shareholders, partners or members (or the equivalent Person
thereof).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, HMT or other relevant sanctions
authority.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI and
Article VII that is entered into by and between any Loan Party and any Hedge
Bank that expressly provides that it is secured by the Collateral.

 

“Secured Indebtedness” means, for any given calculation date, without
duplication, the total aggregate principal amount of any Indebtedness of the
Consolidated Parties on a consolidated basis that is secured in any manner by
any Lien.  The Borrower’s pro rata share of Secured Indebtedness of a JV
Subsidiary shall be included in the determination of Secured Indebtedness.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks under any Secured Hedge Agreement, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Shareholders’ Equity” means, as of any date of determination, the consolidated
shareholders’ equity of the Consolidated Parties as of that date determined in
accordance with GAAP.

 

25

--------------------------------------------------------------------------------



 

“Single Purpose Entity” means a Person (other than an individual) that (a) owns
one or more properties or assets, (b) is engaged only in the business of owning,
developing and/or leasing such properties or assets, and (c) receives
substantially all of its gross revenues from such properties or assets.  In
addition, if the assets of a person consists solely of (i) equity interests in
one or more Single Purpose Entities and (ii) cash and other assets of nominal
value incidental to such person’s ownership of the other Single Purpose
Entities, such person shall also be deemed to be a Single Purpose Entity.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other entity in respect of which 100% of the Equity Interests therein
are at the time directly or indirectly owned or controlled by such Person or one
or more other Subsidiaries of such Person.  As used in this Agreement, the
Borrower shall be deemed a Subsidiary of Parent.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Supported QFC” has the meaning specified in Section 11.21.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other netting or master agreement (any such
netting or master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

26

--------------------------------------------------------------------------------



 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Threshold Amount” means $25,000,000.

 

“Total Asset Value” means the sum of all of the following (without duplication)
of the Consolidated Parties: (a) cash, Cash Equivalents and marketable
securities, plus (b) the Operating Property Value of all Real Properties, plus
(c) Other Net Assets.  The Borrower’s pro rata share of Total Asset Value of a
JV Subsidiary shall be included in the determination of Total Asset Value.

 

27

--------------------------------------------------------------------------------



 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unpledgeable Subsidiary” means (a) any Subsidiary (i) holding title to or
beneficially owning assets which are or are intended to become collateral for
any Secured Indebtedness of such Subsidiary, or being a beneficial owner of a
Subsidiary holding title to or beneficially owning such assets (but having no
material assets other than such beneficial ownership interests) and (ii) the
Equity Interests in which may not be pledged as security to any Person pursuant
to restrictions contained in (x) any document, instrument or agreement
evidencing such Secured Indebtedness or (y) such Subsidiary’s organizational
documents included as a condition or anticipated condition to the extension of
such Secured Indebtedness, (b) any JV Subsidiary of which more than 5% of the
outstanding Equity Interests are owned by another person and the Equity
Interests of such JV Subsidiary may not be pledged as security to any Person
without the consent of such other person, and (c) any Subsidiary of an entity
described in clause (a) or (b) above.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(f).

 

“Unrestricted Cash” means, as of any date of determination, without duplication,
(a) all “cash and cash equivalents” (as set forth on the balance sheet of the
Parent), (b) the AINC Investment, (c) cash held by property managers,
(d) amounts representing “Restricted Cash,” “Marketable Securities,” and “Due
From Third Party Hotel Managers” (each as set forth on the balance sheet of the
Parent) of the Parent and its Subsidiaries, including its pro rata share of such
amounts of any JV Subsidiaries; provided that, “Unrestricted Cash” shall exclude
the items set forth in clauses (b), (c), and (d) above to the extent such items
exceed $100,000,000 in the aggregate.

 

“Unsecured Indebtedness” means all Indebtedness of the Consolidated Parties
which is not Secured Indebtedness.  The Borrower’s pro rata share of Unsecured
Indebtedness of a JV Subsidiary shall be included in the determination of
Unsecured Indebtedness.

 

28

--------------------------------------------------------------------------------



 

“Unused Rate” means the following percentages per annum based upon the Daily
Usage as set forth below:

 

Daily Usage

 

Unused Rate

 

<50%

 

0.35

%

>50%

 

0.25

%

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.21

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3) or (4).

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and

 

29

--------------------------------------------------------------------------------



 

to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
and or Controlled JV Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders except as otherwise provided in Section 11.01(d));
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all computations of
amounts and ratios referred to herein shall be made in a manner such that any
obligations relating to a capitalized lease that was accounted for as an
operating lease under GAAP as of the Closing Date and any similar lease entered
into after the Closing Date shall be accounted for as obligations relating to an
operating lease and not as a capitalized lease.

 

(c)                                  Consolidated Leverage Ratio Calculation
Conventions.  Notwithstanding the above, the parties hereto acknowledge and
agree that, for purposes of all calculations made under the financial covenants
set forth in Section 7.11(e), (i) after consummation of any Disposition
(A) income statement items (whether income or expense) and capital expenditures
attributable to the property disposed of or removed shall, to the extent not
otherwise excluded in such income statement items for the Consolidated Parties
and the JV Subsidiaries, as applicable, in accordance with GAAP or in accordance
with any defined terms set forth in Section 1.01, be excluded as of the first
day of the applicable period and (B) Indebtedness which is retired shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (ii) after consummation of any acquisition (A) income statement items
(whether positive or negative) and capital expenditures attributable to the
Person or property acquired shall, to the extent not otherwise

 

30

--------------------------------------------------------------------------------



 

included in such income statement items for the Consolidated Parties and the JV
Subsidiaries, as applicable, in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01, be included to the extent relating to
any period applicable in such calculations, (B) to the extent not retired in
connection with such acquisition, Indebtedness of the Person or property
acquired shall be deemed to have been incurred as of the first day of the
applicable period, (iii) in connection with any incurrence of Indebtedness, any
Indebtedness which is retired in connection with such incurrence shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (iv) pro forma adjustments may be included to the extent that such
adjustments would give effect to items that are (1) directly attributable to the
relevant transaction, (2) expected to have a continuing impact on the
Consolidated Parties and the JV Subsidiaries, as applicable, and (3) factually
supportable (in the Administrative Agent’s reasonable judgment).

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day; Rates.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any rate that is an alternative or replacement for or successor to any of such
rate (including, without limitation, any LIBOR Successor Rate) or the effect of
any of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

Article II.
The Commitments and Credit Extensions

 

2.01                        The Revolving Credit Loans.  Subject to the terms
and conditions set forth herein, each Lender severally agrees to make loans
(each such loan, a “Revolving Credit Loan”) to the Borrower in Dollars from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the Maximum Availability,
and (ii) the Revolving Credit Exposure of any Lender shall not exceed such
Lender’s Commitment.  Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Revolving Credit Borrowing, each
conversion of Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon

 

31

--------------------------------------------------------------------------------



 

the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to Administrative Agent
of a Committed Loan Notice.  Each such Committed Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Revolving Loans, and (ii) on the requested date of any Borrowing of Base Rate
Revolving Loans.  Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Revolving Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Revolving Credit Borrowing, a conversion of Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Revolving Credit Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice for a
Revolving Credit Borrowing, then the applicable Revolving Credit Loans shall be
made as a Base Rate Loan.  Notwithstanding anything contained herein to the
contrary, if the Borrower fails to give a timely notice requesting a conversion
or continuation of a Eurodollar Rate Loan, then the Eurodollar Rate Loan shall
be automatically continued as a Eurodollar Rate Loan with an Interest Period of
one month.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Notwithstanding anything to the contrary herein,
a Swing Line Loan may not be converted to a Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Revolving Credit Loans.  In the
case of a Revolving Credit Borrowing, each Lender shall make the amount of its
Revolving Credit Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of

 

32

--------------------------------------------------------------------------------



 

such interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e)                                  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five Interest Periods in effect with respect to Revolving
Credit Loans.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all of the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent, and such Lender.

 

2.03                        Letters of Credit.

 

(a)                                 General. Subject to the terms and conditions
set forth herein, in addition to the Loans provided for in Section 2.01, the
Borrower may request the L/C Issuer, in reliance on the agreements of the
Lenders set forth in this Section 2.03, to issue, at any time and from time to
time during the Availability Period, Letters of Credit denominated in Dollars
for its own account or the account of any of its Subsidiaries in such form as is
acceptable to the L/C Issuer in its reasonable determination. Letters of Credit
issued hereunder shall constitute utilization of the Commitments.

 

(b)                                 Notice of Issuance, Amendment, Extension,
Reinstatement or Renewal. To request the issuance of a Letter of Credit (or the
amendment of the terms and conditions, extension of the terms and conditions,
extension of the expiration date, or reinstatement of amounts paid, or renewal
of an outstanding Letter of Credit), the Borrower shall deliver (or transmit by
electronic communication, if arrangements for doing so have been approved by the
L/C Issuer) to the L/C Issuer and to the Administrative Agent not later than
11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, extended, reinstated or renewed,
and specifying the date of issuance, amendment, extension, reinstatement or
renewal (which shall be a Business Day), the date on which such Letter of Credit
is to expire (which shall comply with clause (d) of this Section 2.03), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, the purpose and nature of the requested Letter of Credit and such other
information as shall be necessary to prepare, amend, extend, reinstate or renew
such Letter of Credit. If requested by the L/C Issuer, the Borrower also shall
submit a letter of credit application and reimbursement agreement on the L/C
Issuer’s standard form in connection with any request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application and reimbursement agreement or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the L/C Issuer relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(c)                                  Limitations on Amounts, Issuance and
Amendment. A Letter of Credit shall be issued, amended, extended, reinstated or
renewed only if (and upon issuance, amendment, extension, reinstatement or
renewal of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, extension,
reinstatement or renewal (i) the aggregate amount of the outstanding Letters of
Credit issued by the

 

33

--------------------------------------------------------------------------------



 

L/C Issuer shall not exceed its L/C Commitment, (ii) the aggregate L/C
Obligations shall not exceed the Letter of Credit Sublimit, (iii) the Revolving
Credit Exposure of any Lender shall not exceed its Commitment and (iv) the total
Revolving Credit Exposures shall not exceed the Maximum Availability.

 

(i)                                                                                    
The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $500,000;

 

(D)                               any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(E)                                the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(ii)                                  The L/C Issuer shall be under no
obligation to amend any Letter of Credit if (A) the L/C Issuer would have no
obligation at such time to issue the Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of the Letter of Credit does not accept
the proposed amendment to the Letter of Credit.

 

(d)                                 Expiration Date. Each Letter of Credit shall
have a stated expiration date no later than the earlier of (i) the date twelve
months after the date of the issuance of such Letter of Credit (or, in the case
of any extension of the expiration date thereof, whether automatic or by
amendment, twelve months after the then current expiration date of such Letter
of Credit) and (ii) the Letter of Credit Expiration Date.

 

34

--------------------------------------------------------------------------------



 

(e)                                  Participations. By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount or
extending the expiration date thereof), and without any further action on the
part of the L/C Issuer or the Lenders, the L/C Issuer hereby grants to each
Lender, and each Lender hereby acquires from the L/C Issuer, a participation in
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this clause (e) in respect of Letters of Credit is absolute, unconditional
and irrevocable and shall not be affected by any circumstance whatsoever,
including any amendment, extension, reinstatement or renewal of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.

 

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely, unconditionally and irrevocably agrees to pay to the Administrative
Agent, for account of the L/C Issuer, such Lender’s Applicable Percentage of
each L/C Disbursement made by the L/C Issuer not later than 1:00 p.m. on the
Business Day specified in the notice provided by the Administrative Agent to the
Lenders pursuant to Section 2.03(f) until such L/C Advance is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason, including after the Maturity Date. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.02 with respect to Loans made by such Lender (and Section 2.02 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the L/C Issuer the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to
Section 2.03(f), the Administrative Agent shall distribute such payment to the
L/C Issuer or, to the extent that the Lenders have made payments pursuant to
this clause (e) to reimburse the L/C Issuer, then to such Lenders and the L/C
Issuer as their interests may appear. Any payment made by a Lender pursuant to
this clause (e) to reimburse the L/C Issuer for any L/C Advance shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Advance.

 

Each Lender further acknowledges and agrees that its participation in each
Letter of Credit will be automatically adjusted to reflect such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit at each time such Lender’s Commitment is amended pursuant to
the operation of Section 2.14 or 2.15, as a result of an assignment in
accordance with Section 10.06 or otherwise pursuant to this Agreement.

 

If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(d), then, without limiting the
other provisions of this Agreement, the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

35

--------------------------------------------------------------------------------



 

(f)                                   Reimbursement. If the L/C Issuer shall
make any L/C Advance in respect of a Letter of Credit, the Borrower shall
reimburse the L/C Issuer in respect of such L/C Advance by paying to the
Administrative Agent an amount equal to such L/C Advance not later than
12:00 noon on (i) the Business Day that the Borrower receives notice of such L/C
Advance, if such notice is received prior to 10:00 a.m. or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time, provided that, if such L/C Advance is
not less than $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.02 or
Section 2.04 that such payment be financed with a Borrowing of Base Rate Loans
or Swing Line Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Borrowing of Base Rate Loans or Swing Line Loan. If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable L/C Advance, the payment then due from the Borrower in
respect thereof (the “Unreimbursed Amount”) and such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the date of payment
by the L/C Issuer under a Letter of Credit in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(f) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(g)                                  Obligations Absolute. The Borrower’s
obligation to reimburse L/C Advances as provided in clause (f) of this
Section 2.03 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of:

 

(i)                                     any lack of validity or enforceability
of this Agreement, any other Loan Document or any Letter of Credit, or any term
or provision herein or therein;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary or any
Controlled JV Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement in such draft or other
document being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of the
Borrower or any waiver by the L/C Issuer which does not in fact materially
prejudice the Borrower;

 

36

--------------------------------------------------------------------------------



 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit required that demand be in the form
of a draft;

 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP or the UCP, as applicable;

 

(vii)                           payment by the L/C Issuer under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.03, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations or any of its
Subsidiaries or Controlled JV Subsidiaries’ obligations hereunder.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

None of the Administrative Agent, the Lenders, the L/C Issuer, or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by the L/C
Issuer or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in translation or any consequence
arising from causes beyond the control of the L/C Issuer; provided that the
foregoing shall not be construed to excuse the L/C Issuer from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by Applicable Law) suffered by the Borrower that are caused by
the L/C Issuer’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the L/C Issuer (as finally
determined by a court of competent jurisdiction), the L/C Issuer shall be deemed
to have exercised care in each such determination, and that:

 

(i)                                     the L/C Issuer may replace a purportedly
lost, stolen, or destroyed original Letter of Credit or missing amendment
thereto with a certified true copy marked as such or waive a requirement for its
presentation;

 

(ii)                                  the L/C Issuer may accept documents that
appear on their face to be in substantial compliance with the terms of a Letter
of Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make

 

37

--------------------------------------------------------------------------------



 

payment upon presentation of documents that appear on their face to be in
substantial compliance with the terms of such Letter of Credit and without
regard to any non-documentary condition in such Letter of Credit;

 

(iii)                               the L/C Issuer shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit; and

 

(iv)                              this sentence shall establish the standard of
care to be exercised by the L/C Issuer when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by Applicable Law, any
standard of care inconsistent with the foregoing).

 

Without limiting the foregoing, none of the Administrative Agent, the Lenders,
the L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (i) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (ii) the L/C Issuer
declining to take-up documents and make payment (A) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor or (B) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (iii) the L/C Issuer
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to the L/C
Issuer.

 

(h)                                 Applicability of ISP and UCP; Limitation of
Liability. Unless otherwise expressly agreed by the L/C Issuer and the Borrower
when a Letter of Credit is issued by it (including any such agreement applicable
to an Existing Letter of Credit), (i) the rules of the ISP shall apply to each
standby Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall
not be responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

The L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the L/C Issuer
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

 

(i)                                     Letter of Credit Fees. The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance, subject to Section 2.17, with its Applicable Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Margin times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be

 

38

--------------------------------------------------------------------------------



 

(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Margin during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. Notwithstanding anything to
the contrary contained herein, upon the request of the Required Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer. The Borrower shall pay directly to the
L/C Issuer for its own account a fronting fee with respect to each issued and
outstanding Letter of Credit, at a rate per annum equal to the greater of
(i) $1,250 and (ii) 0.125%, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(k)                                 Disbursement Procedures. The L/C Issuer for
any Letter of Credit shall, within the time allowed by applicable Laws or the
specific terms of the Letter of Credit following its receipt thereof, examine
all documents purporting to represent a demand for payment under such Letter of
Credit. The L/C Issuer shall promptly after such examination notify the
Administrative Agent and the Borrower in writing of such demand for payment if
the L/C Issuer has made or will make an L/C Advance thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the L/C Issuer and the Lenders with
respect to any such L/C Advance.

 

(l)                                     Interim Interest. If the L/C Issuer for
any Letter of Credit shall make any L/C Advance, then, unless the Borrower shall
reimburse such L/C Advance in full on the date such L/C Advance is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such L/C Advance is made to but excluding the date that the Borrower
reimburses such L/C Advance, at the rate per annum then applicable to Base Rate
Loans; provided that if the Borrower fails to reimburse such L/C Advance when
due pursuant to clause (f) of this Section 2.03, then Section 2.08(b) shall
apply. Interest accrued pursuant to this clause (l) shall be for account of the
L/C Issuer, except that interest accrued on and after the date of payment by any
Lender pursuant to clause (f) of this Section 2.03 to reimburse the L/C Issuer
shall be for account of such Lender to the extent of such payment.

 

(m)                             Replacement of the L/C Issuer. The L/C Issuer
may be replaced at any time by written agreement between the Borrower, the
Administrative Agent, the replaced L/C Issuer and the successor L/C Issuer. The
Administrative Agent shall notify the Lenders of any such replacement of the L/C
Issuer. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced L/C Issuer
pursuant to

 

39

--------------------------------------------------------------------------------



 

Section 2.03(i). From and after the effective date of any such replacement,
(i) the successor L/C Issuer shall have all the rights and obligations of an L/C
Issuer under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the term “L/C Issuer” shall be deemed
to include such successor or any previous L/C Issuer, or such successor and all
previous L/C Issuer, as the context shall require. After the replacement of the
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(n)                                 Cash Collateralization. If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders demanding
the deposit of cash collateral pursuant to this clause (n), the Borrower shall
immediately deposit into an account established and maintained on the books and
records of the Administrative Agent (the “Collateral Account”) an amount in cash
equal to 105% of the total L/C Obligations as of such date plus any accrued and
unpaid interest thereon, provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (f) of Section 8.01. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. In addition, and without limiting the foregoing
or clause (d) of this Section 2.03, if any L/C Obligations remain outstanding
after the expiration date specified in said clause (d), the Borrower shall
immediately deposit into the Collateral Account an amount in cash equal to 105%
of such L/C Obligations as of such date plus any accrued and unpaid interest
thereon.

 

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral Account.
Moneys in the Collateral Account shall be applied by the Administrative Agent to
reimburse the L/C Issuer for L/C Disbursements for which it has not been
reimbursed, together with related fees, costs, and customary processing charges,
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Obligations at such time
or, if the maturity of the Loans has been accelerated, be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

 

(o)                                 Letters of Credit Issued for Subsidiaries
and Controlled JV Subsidiaries. Notwithstanding that a Letter of Credit issued
or outstanding hereunder is in support of any obligations of, or is for the
account of, a Subsidiary or a Controlled JV Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit as if such Letter of Credit had been issued solely for the
account of the Borrower. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries and Controlled JV Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries and Controlled JV
Subsidiaries.

 

40

--------------------------------------------------------------------------------



 

(p)                                 Conflict with Issuer Documents. In the event
of any conflict between the terms hereof and the terms of any Issuer Document,
the terms hereof shall control.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion, make loans (each such loan, a “Swing Line Loan”) to the Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Maximum Availability, and (ii) the Revolving Credit Exposure of any
Lender at such time shall not exceed such Lender’s Commitment, and provided
further that (y) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by (A) telephone or
(B) by a Swing Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a Swing Line Loan Notice.  Each such Swing Line Loan Notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $250,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Promptly after receipt by the
Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so

 

41

--------------------------------------------------------------------------------



 

request on its behalf), that each Lender make a Base Rate Revolving Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02.  The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00
p.m. on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Loan to the Borrower in such amount, and to
such extent, the Swing Line Loan shall be deemed repaid.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Revolving Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that

 

42

--------------------------------------------------------------------------------



 

each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Revolving Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent pursuant to delivery to the Administrative Agent of a
Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) one Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Revolving Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Revolving Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid,

 

43

--------------------------------------------------------------------------------



 

together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.17, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.

 

(b)                                 The Borrower may, upon notice to the Swing
Line Lender pursuant to delivery to the Swing Line Lender of a Notice of Loan
Prepayment (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or if less, the entire principal amount thereof then outstanding. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Maximum Availability then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans the Total Outstandings exceed the Maximum
Availability then in effect.

 

2.06                        Termination or Reduction of Commitments.  The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Maximum Availability and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such sublimit shall be automatically reduced by the amount of such
excess.  The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments.  Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 Revolving Credit Loans.  The Borrower shall
repay to the Lenders on the Maturity Date the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.

 

(b)                                 Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date five Business Days
after such Loan is made and (ii) the Maturity Date.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Margin; (ii) each Base

 

44

--------------------------------------------------------------------------------



 

Rate Revolving Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin that applies to a Base Rate Loan.

 

(b)                                 (i) If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                 Unused Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, an unused fee equal to the Unused Rate times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17.  For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
unused fee.  The unused fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The unused fee shall be calculated quarterly in arrears,
and if there is any change in the Unused Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Unused Rate separately for
each period during such quarter that such Unused Rate was in effect.

 

45

--------------------------------------------------------------------------------



 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Margin.

 

(a)                                 All computations of interest for Base Rate
Loans shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Parent or for any other
reason, the Borrower, the Parent or the Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by the Parent as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(f),
2.03(i) or 2.08(b) or under Article VIII.  The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through

 

46

--------------------------------------------------------------------------------



 

the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in

 

47

--------------------------------------------------------------------------------



 

such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

48

--------------------------------------------------------------------------------



 

2.13                        Sharing of Payments by Lenders.  Subject to
Section 2.15(e), if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Revolving Credit Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Revolving
Credit Loans or participations and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Credit
Loans and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Loans and other amounts owing them, provided
that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.16, or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Parent, the Borrower or any Subsidiary or Controlled JV
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Extension of Maturity Date.

 

(a)                                 Notice of Extension.  The Borrower may, on
two occasions, by notice to the Administrative Agent (who shall promptly notify
the Lenders) not earlier than 120 days and not later than 60 days prior to the
Maturity Date then in effect hereunder (the “Existing Maturity Date”), extend
the Maturity Date to the Extended Maturity Date.

 

(b)                                 Conditions to Effectiveness of Extensions. 
As a condition precedent to such extension, (i) the Borrower shall deliver to
the Administrative Agent a certificate of Borrower dated as of the Existing
Maturity Date signed by a Responsible Officer of Borrower (x) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such extension and (y) certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Existing Maturity
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists and (ii) (x) upon the reasonable request of any Lender, the
Borrower shall have provided to

 

49

--------------------------------------------------------------------------------



 

such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act, in each case at least seven days prior to
the effectiveness of the applicable Extended Maturity Date and (y) at least
three days prior to the effectiveness of the applicable Extended Maturity Date,
any Loan Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall have delivered, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Loan Party .  In
addition, on or before the Existing Maturity Date, Borrower shall pay to
Administrative Agent, for the pro rata account of each Lender in accordance with
their respective Applicable Percentages, an extension fee equal to 0.25% of the
Aggregate Commitments as of such date, which fee shall, when paid, be fully
earned and non-refundable under any circumstances.

 

(c)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 11.01 to the contrary.

 

2.15                        Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$175,000,000; provided that any such request for an increase shall be in a
minimum amount of $10,000,000 and, if greater than $10,000,000, in whole
increments of $1,000,000 in excess thereof, unless the Administrative Agent and
the Borrower agree otherwise.  At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase, and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, (i) the Borrower shall deliver to the
Administrative Agent a certificate of Borrower dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of Borrower (x) certifying and attaching the resolutions adopted by the
applicable Loan

 

50

--------------------------------------------------------------------------------



 

Party approving or consenting to such increase, and (y) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists, (ii) (x) upon the
reasonable request of any Lender, the Borrower shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case at least seven days prior to the
Increase Effective Date and (y) at least three days prior to the Increase
Effective Date, any Loan Party that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation shall have delivered, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Loan Party.
The Borrower shall prepay any Revolving Credit Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.13 or 11.01 to the contrary.

 

2.16                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender). 
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds

 

51

--------------------------------------------------------------------------------



 

of the foregoing, all as security for the obligations to which such Cash
Collateral may be applied pursuant to Section 2.16(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (determined in
the case of Cash Collateral provided pursuant to clause (a)(iv) above, after
giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by the
Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.03, 2.04, 2.05, 2.06, 2.17, or 8.02 in respect
of Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however,
(x) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.17                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and in Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08, shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro

 

52

--------------------------------------------------------------------------------



 

rata basis of any amounts owing by such Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.16; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.16; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with their
Commitments hereunder without giving effect to Section 2.17(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which such Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16.

 

(C)                               With respect to any fee payable under
Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line

 

53

--------------------------------------------------------------------------------



 

Loans that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  Subject to Section 11.20, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.16.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

Article III.
Taxes, Yield Protection and Illegality

 

3.01                        Taxes.

 

(a)                                 Defined Terms. For purposes of this
Section 3.01, the term “Applicable Law” includes FATCA.

 

54

--------------------------------------------------------------------------------



 

(b)                                 Payments Free of Taxes. Any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)                                  Payment of Other Taxes by Borrower. The
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by Borrower. Each of the
Loan Parties shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

 

(f)                                   Evidence of Payments. As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

55

--------------------------------------------------------------------------------



 

(g)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or  reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that such

 

56

--------------------------------------------------------------------------------



 

Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

57

--------------------------------------------------------------------------------



 

(h)                                 Treatment of Certain Refunds. Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be. If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Loan Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (h), in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
clause (h) the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.

 

(i)                                     Survival. Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the Administrative Agent), (a) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without

 

58

--------------------------------------------------------------------------------



 

reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted., together with any additional
amounts required pursuant to Section 3.05.

 

3.03                        Inability to Determine Rates.

 

(a)                                 If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (i)  the
Administrative Agent determines that (A) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (B) (x) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan and (y) the circumstances described
in Section 3.03(c)(i) do not apply (in each case with respect to this
clause (i), “Impacted Loans”), or (ii)  the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of Section 3.03(a), until the Administrative
Agent upon instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

(b)                                 Notwithstanding the foregoing, if the
Administrative Agent has made the determination described in clause (i) of
Section 3.03(a), the Administrative Agent, in consultation with the Borrower,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (i)  the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (i) of the first sentence of
Section 3.03(a), (ii)  the Administrative Agent or the Required Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides Administrative Agent and the
Borrower written notice thereof.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that:

 

59

--------------------------------------------------------------------------------



 

(i)                                     adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including
because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary; or

 

(ii)                                  the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”), or

 

(iii)                               syndicated loans currently being executed,
or that include language similar to that contained in this Section 3.03, are
being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate,
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

60

--------------------------------------------------------------------------------



 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity  requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

 

61

--------------------------------------------------------------------------------



 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth in reasonable detail the
calculation of the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it

 

62

--------------------------------------------------------------------------------



 

at the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender may make any Credit Extension to the Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of the Borrower to repay the Credit Extension in accordance with the
terms of this Agreement.  If any Lender requests compensation under
Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

Article IV.
Conditions Precedent To Credit Extensions

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent either prior to or substantially contemporaneously with such initial
Credit Extension:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, in each case sufficient in number for distribution to the
Administrative Agent, each Lender, and the Borrower;

 

63

--------------------------------------------------------------------------------



 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               a security agreement, in substantially the
form of Exhibit G (together with each other security agreement and supplement
delivered pursuant to Section 6.12, in each case as amended, the “Security
Agreement”) and a pledge agreement, in substantially the form of Exhibit H
(together with each other pledge agreement and supplement delivered pursuant to
Section 6.12, in each case as amended, the “Pledge Agreement”), in each case
duly executed by each Loan Party, together with:

 

(A)                               the certificates, if any, representing the
Pledged Equity referred to therein that is represented by a certificate (within
the meaning of Section 8-102(4) of the UCC) accompanied by undated stock powers
executed in blank and the Pledged Debt Instruments indorsed in blank,

 

(B)                               proper Financing Statements in form
appropriate for filing under the Uniform Commercial Code of all jurisdictions
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Collateral Documents, covering the
Collateral described in the Collateral Documents,

 

(C)                               completed requests for information, dated on
or before the date of the initial Credit Extension, listing the financing
statements referred to in clause (B) above and all other effective financing
statements filed in the jurisdictions referred to in clause (B) above that name
any Loan Party as debtor, together with copies of such other financing
statements,

 

(D)                               evidence of the completion of all other
actions, recordings and filings of or with respect to the Collateral Documents
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created thereby,

 

(E)                                the Deposit Account Control Agreements and
the Securities Account Control Agreement, in each case as referred to in the
Security Agreement and duly executed by the appropriate parties, and

 

(F)                                 evidence that all other actions, recordings,
and filings that the Administrative Agent may deem necessary or desirable in
order to create a perfected first-priority Lien (subject to Liens permitted by
Section 7.01) in the Collateral has been taken (including receipt of duly
executed payoff letters, UCC-3 termination statements and landlords’ and
bailees’ waiver and consent agreements);

 

(iv)                              to the extent requested by Administrative
Agent, lien searches in the name of each Loan Party, and any other name(s) as
Administrative Agent may deem appropriate in such Loan Party’s jurisdiction of
formation and each state or jurisdiction where such Loan Party maintains an
office or has real property, showing no financing statements or other Lien
instruments of record except for Liens created or permitted by the Loan
Documents or Liens being released on the Closing Date;

 

64

--------------------------------------------------------------------------------



 

(v)                                 such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

 

(vi)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in its jurisdiction of formation
and each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

 

(vii)                           certificates attesting to the Solvency of each
Loan Party before and after giving effect to this Agreement, from its chief
financial officer substantially in the form of Exhibit K;

 

(viii)                        a favorable opinion of Jackson Walker, LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit I and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

 

(ix)                              a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(x)                                 a certificate signed by a Responsible
Officer of the Borrower certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied, (B) that there has been no event
or circumstance since the date of the Audited Financial Statements that has had
or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, and (C) a pro forma calculation of the
Consolidated Leverage Ratio as of the Closing Date;

 

(xi)                              a duly completed Compliance Certificate
prepared on a pro forma basis as of the last day of the fiscal quarter of the
Borrower ended June 30, 2019, signed by a Responsible Officer of the Borrower
and the Parent; and

 

(xii)                           such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.

 

(b)                                 (i) Upon the reasonable request of any
Lender made at least seven days prior to the Closing Date, the Borrower shall
have provided to such Lender, and such Lender shall be reasonably satisfied
with, the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act, in each case at least seven days
prior to the Closing Date and (ii) at least three days prior to the Closing
Date, any Loan Party that qualifies as a “legal entity

 

65

--------------------------------------------------------------------------------



 

customer” under the Beneficial Ownership Regulation shall have delivered, to
each Lender that so requests, a Beneficial Ownership Certification in relation
to such Loan Party.

 

(c)                                  (i) All fees required to be paid to the
Administrative Agent and the Arranger on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.

 

(d)                                 The Administrative Agent and each Lender
shall have received all documentation and other information that the
Administrative Agent and such Lender require in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act (as hereafter defined).

 

(e)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to All Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except for changes in factual
circumstances not prohibited under the Loan Documents, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the

 

66

--------------------------------------------------------------------------------



 

Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

 

Article V.
Representations and Warranties

 

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each of its Subsidiaries and JV Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Material Contract or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except as may be provided in any “transfer” or “change of
control” provision or other similar change in ownership provision in the
organizational documents of the Subsidiaries and the JV Subsidiaries, Equity
Interests in which are included in the Pledged Equity, that would apply to the
exercise by Administrative Agent or any Lender of any rights or remedies with
respect to such Pledged Equity.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to Debtor Relief
Laws and principles of equity, whether applied in a court of law or equity.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted

 

67

--------------------------------------------------------------------------------



 

therein; (ii) fairly present the financial condition of the Consolidated Parties
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Consolidated Parties as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

 

(b)                                 The unaudited consolidated balance sheet of
the Consolidated Parties dated June 30, 2019, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Consolidated Parties as of the date thereof and their results of operations,
cash flows and changes in shareholders’ equity for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Parent and
the Borrower after due and diligent investigation, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any of its Subsidiaries or JV Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement, any other Loan Document or any of the transactions contemplated
hereby or thereby, or (b) except as specifically disclosed in Schedule 5.06,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect, and there has been no
adverse change in the status, or financial effect on any Loan Party or any
Subsidiary or JV Subsidiary thereof, of the matters described in Schedule 5.06.

 

5.07                        No Default.  Neither any Loan Party nor any
Subsidiary or and JV Subsidiary thereof is in default under or with respect to
any Material Contract.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08                        Ownership of Property; Liens; Investments.

 

(a)                                 Each Loan Party and each of its Subsidiaries
and JV Subsidiaries has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 As of the date hereof, Schedule 5.08(b) sets
forth a complete and accurate list of all Liens on the property or assets of
each Loan Party and each of its Subsidiaries and JV Subsidiaries securing
Indebtedness in excess of $1,000,000 in outstanding principal amount, showing as
of the date hereof the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary or JV Subsidiary subject thereto.  The property of each Loan
Party and each of its Subsidiaries and JV Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 5.08(b), and as otherwise permitted by
Section 7.01.

 

68

--------------------------------------------------------------------------------



 

(c)                                  As of the date hereof,
Schedule 5.08(c) sets forth a complete and accurate list of all real property
owned or ground leased by each Loan Party and each of its Subsidiaries and JV
Subsidiaries, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, and record owner.  Each Loan Party and each of its
Subsidiaries and JV Subsidiaries has good, marketable and insurable fee simple
or ground leasehold title to the real property owned by such Loan Party or such
Subsidiary or JV Subsidiary, free and clear of all Liens, other than Liens
created or permitted by the Loan Documents.

 

(d)                                 As of the date hereof, Schedule 5.08(d) sets
forth a complete and accurate list of all Investments constituting loans held by
any Loan Party or any Subsidiary or JV Subsidiary of a Loan Party on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

 

5.09                        Environmental Compliance.

 

(a)                                 The Loan Parties and their respective
Subsidiaries and JV Subsidiaries conducted in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Parent and the Borrower have reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Except as otherwise set forth in
Schedule 5.09, none of the properties currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries or JV Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; there are no
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being treated,
stored or disposed in violation of any Environmental Law on any property
currently owned or operated by any Loan Party or any of its Subsidiaries or JV
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or JV Subsidiaries in violation of any Environmental Law; and
Hazardous Materials have not been released, discharged or disposed of in
violation of any Environmental Law on any property currently owned or operated
by any Loan Party or any of its Subsidiaries or JV Subsidiaries.

 

(c)                                  Except as otherwise set forth on
Schedule 5.09, neither any Loan Party nor any of its Subsidiaries or JV
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries or JV Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries or JV Subsidiaries.

 

5.10                        Insurance.  The properties of the Loan Parties and
their respective Subsidiaries and JV Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of any Loan Party, in
such amounts, with such deductibles and covering such risks as are customarily
carried by

 

69

--------------------------------------------------------------------------------



 

companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or the applicable Subsidiary or JV
Subsidiary operates.

 

5.11                        Taxes.  The Loan Parties and their respective
Subsidiaries and JV Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being disputed or
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against any Loan Party or any Subsidiary or JV
Subsidiary that would, if made, have a Material Adverse Effect.  Neither any
Loan Party nor any Subsidiary or JV Subsidiary thereof is party to any tax
sharing agreement.

 

5.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Parent and the Borrower, nothing has occurred that would
prevent, or cause the loss of, such tax-qualified status.  The Parent, the
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Parent and the Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could reasonably be expected to have a Material Adverse Effect.  There has been
no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred and neither
the Parent, nor the Borrower nor any ERISA Affiliate is aware of any fact,
event, or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) the Parent, the
Borrower and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher, and neither the Parent, nor the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) neither the Parent, nor the
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Parent, nor the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; and (vi) no Pension Plan has been terminated
by the plan administrator thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

70

--------------------------------------------------------------------------------



 

(d)                                 Neither the Parent, nor the Borrower nor any
ERISA Affiliate maintains or contributes to, or has any unsatisfied obligation
to contribute to, or liability under, any active or terminated Pension Plan
other than (A) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

5.13                        Subsidiaries and JV Subsidiaries; Equity Interests;
Loan Parties.  As of the date hereof, no Loan Party has any Subsidiaries or JV
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13.  All of the outstanding Equity Interests in such Subsidiaries and
JV Subsidiaries have been validly issued, are fully paid and non-assessable and
are owned by a Loan Party (or a Subsidiary or JV Subsidiaries thereof) in the
amounts specified on Part (a) of Schedule 5.13 and, with respect to any Equity
Interests pledged under this Agreement, free and clear of all Liens except those
created under the Collateral Documents, and with respect to all other Equity
Interests, free and clear of all Liens except those permitted under this
Agreement.  As of the date hereof, no Loan Party has any equity investments in
any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13.  All of the outstanding Equity Interests in each Loan
Party have been validly issued, are fully paid and non-assessable and are owned
in the amounts specified on Part (c) of Schedule 5.13 and, with respect to any
Equity Interests pledged under this Agreement, free and clear of all Liens
except those created under the Collateral Documents, and with respect to all
other Equity Interests, free and clear of all Liens except those permitted under
this Agreement.  Set forth on Part (d) of Schedule 5.13 is a complete and
accurate list of all Loan Parties as of the date hereof, showing as of the
Closing Date (as to each Loan Party) the jurisdiction of its incorporation, the
address of its principal place of business and its U.S. taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary or JV Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.

 

(a)                                 The Parent and the Borrower have disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries, JV
Subsidiaries, or any other Loan Party is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Parent and
the Borrower represent

 

71

--------------------------------------------------------------------------------



 

only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

(b)                                 As of the Closing Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

 

5.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary or JV Subsidiary thereof is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
disputed or contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.17                        Taxpayer Identification Number.  The Borrower’s true
and correct U.S. taxpayer identification number is set forth on Schedule 11.02.

 

5.18                        Intellectual Property; Licenses, Etc..  Each Loan
Party and each of its Subsidiaries and JV Subsidiaries own, or possess the right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person except to the extent the absence of any such IP Rights could not
reasonably be expected to have a Material Adverse Effect.  To the best knowledge
of the Parent and the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any of its Subsidiaries or JV
Subsidiaries infringes upon any rights held by any other Person.  Except as
specifically disclosed in Schedule 5.18, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Parent and the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.19                        Solvency.  Each Loan Party is, individually and
together with its Subsidiaries and Controlled JV Subsidiaries on a consolidated
basis, Solvent.

 

5.20                        Casualty, Etc.  Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries or JV Subsidiaries are
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), condemnation or
eminent domain proceeding that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.21                        Labor Matters.  There are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Parent, the
Borrower or any of their respective Subsidiaries or JV Subsidiaries as of the
Closing Date and neither the Parent, nor the Borrower nor any Subsidiary or JV
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.

 

5.22                        Collateral Documents.  The provisions of the
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien on all right, title and interest of the respective Loan
Parties in the Collateral described therein.  Except for filings completed prior
to the Closing Date and as contemplated hereby and by the Collateral Documents,
no filing or other action will be necessary to perfect or protect such Liens.

 

72

--------------------------------------------------------------------------------



 

5.23                        OFAC.  Neither the Parent, nor the Borrower, nor any
of their respective Subsidiaries or JV Subsidiaries, nor, to the knowledge of
the Parent, the Borrower and their respective Subsidiaries and JV Subsidiaries,
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity that is, or is owned or controlled by one or more
individuals or entities that are (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of specially Designated Nationals or
HMT’s Consolidated List of Financial Sanctions, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.  Borrower and its Subsidiaries have conducted
their business in compliance in all material respects with all applicable
Sanctions and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such Sanctions.

 

5.24                        Nature of Business.  As of the Closing Date, the
Consolidated Parties are engaged in the business of acquiring, financing,
owning, and operating hotel properties, together with other business activities
incidental thereto.

 

5.25                        Anti-Corruption Laws.  The Parent, the Borrower and
their respective Subsidiaries and JV Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

5.26                        EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

 

5.27                        Covered Entity.  No Loan Party is a Covered Entity .

 

Article VI.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Parent and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each Subsidiary and Controlled JV Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent (who will deliver same to each Lender), in form and detail satisfactory to
the Administrative Agent:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Parent (or, if earlier,
15 days from the date required to be filed with the SEC (without giving effect
to any extension permitted by the SEC)) (commencing with the fiscal year ended
December 31, 2019), a consolidated balance sheet of the Consolidated Parties and
the Controlled JV Subsidiaries as of the end of such fiscal year, the related
consolidated statements of income or operations of the Parent for such fiscal
year, and the related consolidated statements of changes in shareholders’ equity
and cash flows of the Parent for such fiscal year, setting forth in each case in
comparative form, as applicable, the figures for the previous fiscal year, all
in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

 

73

--------------------------------------------------------------------------------



 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Parent (or, if earlier, 15 days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal quarter ended September 30, 2019), a
consolidated balance sheet of the Consolidated Parties and the Controlled JV
Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such quarter and for the portion of the
Parent’s fiscal year then ended, and the related statements of changes in
shareholders’ equity and cash flows of the Parent for such fiscal quarter and
for the portion of the Parent’s fiscal year then ended, setting forth in each
case in comparative form, as applicable, the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Parent as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Consolidated Parties and the Controlled JV
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Parent and the Borrower shall not be separately required to
furnish such information under Section 6.01(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of the Parent and the Borrower to
furnish the information and materials described in Sections 6.01(a) and
(b) above at the times specified therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent (who will deliver same to each Lender), in form and detail
satisfactory to the Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Parent (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

 

(b)                                 promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries or Controlled JV Subsidiaries, or any audit of any of them;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Parent, and copies of all annual,
regular, periodic and special reports and registration statements which the
Parent may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, or with any national securities exchange,
and in any case not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or of any of its Subsidiaries or Controlled JV Subsidiaries
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lenders pursuant to Section 6.01
or any other clause of this Section 6.02;

 

74

--------------------------------------------------------------------------------



 

(e)                                  as soon as available, and after any request
by the Administrative Agent or any Lender within 30 days after the end of each
fiscal year of the Parent, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and Controlled JV Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

 

(f)                                   promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary or
Controlled JV Subsidiary thereof, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary or Controlled JV Subsidiary thereof;

 

(g)                                  not later than five Business Days after
receipt thereof by any Loan Party or any Subsidiary or Controlled JV Subsidiary
thereof, copies of all notices, requests and other documents (including
amendments, waivers and other modifications) so received under or pursuant to
any instrument, indenture, loan or credit or similar agreement regarding or
related to any breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of any Loan
Party or otherwise have a Material Adverse Effect and, from time to time upon
request by the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request;

 

(h)                                 promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Loan Party or any of its Subsidiaries or Controlled JV Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect;

 

(i)                                     promptly following any request therefor,
provide information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act and the Beneficial Ownership Regulation; and

 

(j)                                    promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary or Controlled JV Subsidiary thereof, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrower posts such documents, or provides a link thereto on the
Parent’s or the Borrower’s website on the Internet at the website address listed
on Schedule 11.02; or (ii) on which such documents are posted on the Parent’s or
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). 
Notwithstanding anything contained herein, in every instance the Parent and the
Borrower shall be required to provide paper or emailed copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent.  Except
for such Compliance Certificate, the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the

 

75

--------------------------------------------------------------------------------



 

Parent and the Borrower with any such request by a Lender for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Arranger may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Parent or the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent,
the Borrower or their respective Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Parent and the
Borrower hereby agree that  (w) all  Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Parent and the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Parent, the Borrower or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

6.03                        Notices.  Promptly notify the Administrative Agent:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including as a
result of (i) any breach or non-performance of, or any default under, a Material
Contract of the Parent, the Borrower or any Subsidiary or JV Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Parent, the Borrower or any Subsidiary or JV Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Parent, the Borrower or any Subsidiary or
JV Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c)                                  of the occurrence of any ERISA Event; and

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary or
JV Subsidiary thereof, including any determination by the Parent or the Borrower
referred to in Section 2.10(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and the
Borrower have taken and propose to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                        Payment of Obligations.  Pay and discharge (or bond
or insure against) as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and

 

76

--------------------------------------------------------------------------------



 

governmental charges or levies upon it or its properties or assets, unless the
same are being disputed or contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Parent, the Borrower or such Subsidiary or Controlled JV
Subsidiary; and (b) all lawful claims of materialmen and mechanics, for labor,
materials and supplies which, if unpaid, would by law become a Lien upon its
property, unless the same are being disputed or contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent, the Borrower or such Subsidiary or
Controlled JV Subsidiary.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05 or to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Parent or the
Borrower, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (and including
deductibles and exclusions) as are customarily carried under similar
circumstances by such other Persons.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being disputed or contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Parent, the Borrower or such
Subsidiary or Controlled JV Subsidiary, as the case may be; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Parent, the Borrower or such Subsidiary or Controlled JV Subsidiary, as the
case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Parent and the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Parent and the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective

 

77

--------------------------------------------------------------------------------



 

representatives or independent contractors) may do any of the foregoing at the
expense of the Parent and the Borrower at any time during normal business hours
and without advance notice.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions for working capital, capital expenditures and other general corporate
purposes (including, without limitation, property acquisitions) not in
contravention of any Law or of any Loan Document.

 

6.12                        Covenant to Guarantee Obligations and Give Security.

 

(a)                                 Upon the formation or acquisition of any new
direct or indirect Subsidiary or JV Subsidiary to which more than 5.0% of the
assets constituting the Total Asset Value is attributable on an individual basis
(other than an Excluded Subsidiary, any CFC or a Subsidiary that is held
directly or indirectly by a CFC) by any Loan Party, then the Borrower shall,
within 30 days after such formation or acquisition, at the Borrower’s expense:

 

(i)                                     cause such Subsidiary or JV Subsidiary,
and cause each direct and indirect parent of such Subsidiary or JV Subsidiary
(if it has not already done so), to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents,

 

(ii)                                  furnish to the Administrative Agent a
description of the real and personal properties of such Subsidiary or JV
Subsidiary, in detail satisfactory to the Administrative Agent,

 

(iii)                               cause such Subsidiary or JV Subsidiary and
each direct and indirect parent of such Subsidiary or JV Subsidiary (if it has
not already done so) to duly execute and deliver to the Administrative Agent
supplements to the Security Agreement and Pledge Agreement and other security
and pledge agreements, as specified by and in form and substance satisfactory to
the Administrative Agent (including delivery of all instruments specified in
Section 4.01(a)(iii)); provided, any such supplements to the Pledge Agreement or
other pledge agreements shall not be required with respect to any Equity
Interests in such Subsidiary or JV Subsidiary or other direct or indirect parent
of such Subsidiary or JV Subsidiary that constitutes an Unpledgeable Subsidiary,

 

(iv)                              cause such Subsidiary or JV Subsidiary and
each direct and indirect parent of such Subsidiary or JV Subsidiary (if it has
not already done so) to take whatever action (including the filing of Uniform
Commercial Code financing statements, the giving of notices and the endorsement
of notices on title documents) may be necessary or advisable in the opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to supplements to the
Security Agreement and Pledge Agreement and security and pledge agreements
delivered pursuant to this Section 6.12, enforceable against all third parties
in accordance with their terms, and

 

(v)                                 deliver to the Administrative Agent, upon
the request of the Administrative Agent in its sole discretion, a signed copy of
a favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Administrative Agent
as to the matters contained in clauses (i), (iii) and (iv) above, and as to such
other matters as the Administrative Agent may reasonably request.

 

78

--------------------------------------------------------------------------------



 

(b)                                 At any time upon request of the
Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem necessary or desirable in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, such guaranties,
supplements to the Security Agreement and Pledge Agreement, and other security
and pledge agreements.

 

6.13                        Compliance with Environmental Laws.  Comply, and
cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws;
provided, however, that neither the Parent, nor the Borrower nor any of their
respective Subsidiaries or Controlled JV Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being disputed or contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

 

6.14                        Further Assurances.  Promptly upon the reasonable
request by the Administrative Agent, or any Lender through the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s or any of its Subsidiaries’ or Controlled JV Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries or Controlled JV Subsidiaries is or is to be a party, and cause
each of its Subsidiaries and Controlled JV Subsidiaries to do so.

 

6.15                        Compliance with Terms of Leaseholds.  Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which the Parent, the Borrower or any of their respective
Subsidiaries or Controlled JV Subsidiaries is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries and Controlled JV Subsidiaries to do
so, except, in any case, where the failure to do so, either individually or in
the aggregate, could not be reasonably likely to have a Material Adverse Effect.

 

6.16                        Lien Searches.  Promptly following receipt of the
acknowledgment copy of any financing statements filed under the Uniform
Commercial Code in any jurisdiction by or on behalf of the Secured Parties,
deliver to the Administrative Agent completed requests for information listing
such financing statement and all other effective financing statements filed in
such jurisdiction that name any Loan Party as debtor, together with copies of
such other financing statements.

 

6.17                        Material Contracts.  Perform and observe all the
material terms and provisions of each Material Contract to be performed or
observed by it and, except where either a replacement for such

 

79

--------------------------------------------------------------------------------



 

Material Contract has been or is being obtained or such Material Contract is
being terminated in connection with a breach or reasonable uncertainty
concerning ongoing performance by the counterparty thereunder, maintain each
such Material Contract in full force and effect.

 

6.18                        Cash Collateral Accounts.  Maintain, and cause each
of the other Loan Parties to maintain, any Cash Collateral Accounts with Bank of
America or another commercial bank located in the United States, which has
accepted the assignment of such accounts to the Administrative Agent for the
benefit of the Secured Parties pursuant to the terms of the Security Agreement.

 

6.19                        Maintenance of Listing.  Maintain at least one class
of common shares of the Parent having trading privileges on the New York Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 

6.20                        Anti-Corruption Laws; Sanctions.  Conduct its
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions and with all applicable
Sanctions, and maintain policies and procedures designed to promote and achieve
compliance with such laws and Sanctions.

 

Article VII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Parent and the Borrower shall not, nor
shall it permit any Subsidiary or Controlled JV Subsidiary to, directly or
indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction a financing statement that names the Parent,
the Borrower or any of its Subsidiaries or Controlled JV Subsidiaries as debtor,
or assign any accounts or other right to receive income, other than the
following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 5.08(b) and any renewals, amendments, modifications or extensions
thereof;

 

(c)                                  Liens for taxes not yet due or which are
being disputed or contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being disputed or contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person, or which are otherwise subject to a bond
or insured against;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

80

--------------------------------------------------------------------------------



 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  easements, leases, rights-of-way,
restrictions and other encumbrances affecting real property which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h); and

 

(i)                                     Liens securing Indebtedness not
prohibited under Section 7.02.

 

7.02                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness unless immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, no Default is or would be in existence.

 

7.03                        Investments.  Make or hold any Investment, other
than those which are in the lines of businesses of the Parent, the Borrower and
the Guarantors as of the date hereof, or those substantially related or
incidental thereto (for the sake of clarity, acquiring and owning retail and/or
commercial space acquired as part of an acquisition consisting primarily of
assets otherwise permitted to be acquired or held pursuant to this Section 7.03
shall be considered substantially related or incidental to the lines of
businesses of the Parent, the Borrower and the Guarantors as of the date
hereof), and unless immediately prior to making such Investment, and immediately
thereafter and after giving effect thereto, no Default is or would be in
existence, subject to the following additional restrictions:

 

(a)                                 The Borrower and the Guarantors shall not
make or hold:

 

(i)                                     Investments in real properties
consisting of undeveloped or speculative land (valued at cost for purposes of
this clause) with an aggregate value greater than 5% of Total Asset Value;

 

(ii)                                  Investments in development properties
(valued at cost for purposes of this clause) with an aggregate value greater
than 5% of Total Asset Value;

 

(iii)                               Investments in JV Subsidiaries that are not
consolidated with Parent under GAAP (valued at cost for purposes of this clause)
with an aggregate value greater than 25% of Total Asset Value;

 

(iv)                              Investments in mortgage and mezzanine loans
and notes receivables (valued at cost for purposes of this clause) with an
aggregate value greater than 10% of Total Asset Value;

 

(v)                                 the AINC Investment with an aggregate value
greater than 10% of Total Asset Value; and

 

(vi)                              Investments such that the collective aggregate
value of the Investments owned pursuant to items (i) through (v) of this clause
(a) at any time exceeds 25% of Total Asset Value.

 

81

--------------------------------------------------------------------------------



 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
(including, in each case, pursuant to a Division), except that, so long as no
Default exists or would result therefrom:

 

(a)                                 any Subsidiary or Controlled JV Subsidiary
may merge with (i) the Borrower, provided that the Borrower shall be the
continuing or surviving Person, or (ii) any one or more other Subsidiaries or
Controlled JV Subsidiaries, provided that when any Subsidiary is merging with a
Controlled JV Subsidiary, such Subsidiary shall be the continuing or surviving
Person;

 

(b)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party (other than the Parent);

 

(c)                                  any Subsidiary or Controlled JV Subsidiary
that is not a Loan Party may dispose of all or substantially all its assets
(including any Disposition that is in the nature of a liquidation) to
(i) another Subsidiary or Controlled JV Subsidiary that is not a Loan Party or
(ii) to a Loan Party; and

 

(d)                                 any Investment, hotel property or other
asset owned by a Subsidiary or JV Subsidiary, or the direct or indirect Equity
Interests of any Subsidiary or JV Subsidiary, may be Disposed of;

 

provided, however, that (x) in the case of any such merger or consolidation in
which the Parent or the Borrower is a party, the Parent or Borrower, as the case
may be, shall be the surviving entity, and (b) in no event shall Parent or
Borrower dissolve or liquidate or Dispose of all or substantially all of its
assets.

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property or property determined by Borrower to no longer be necessary in the
business or operations of Borrower or its Subsidiaries or JV Subsidiaries (or
its Subsidiaries), whether now owned or hereafter acquired, in the ordinary
course of business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or personal
property to the extent that (i) such property is replaced with similar
replacement property or exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
and

 

(d)                                 Dispositions not prohibited by Section 7.04.

 

7.06                        Restricted Payments.  Declare or make any Restricted
Payment if an Event of Default has occurred and is continuing or if an Event of
Default would result from the making of any Restricted Payment, provided, that
(a) so long as no Event of Default has occurred and is continuing under
Sections 8.01(a) or 8.01(f), Restricted Payments in the minimum amount required
in order for the Parent to maintain its REIT status may be made; and (b) so long
as no Event of Default has occurred and is continuing nor would result
therefrom, the Borrower or Parent may repurchase its Equity Interests, provided,
however, that, with respect to this clause (b), if the Consolidated Fixed Charge
Coverage Ratio,

 

82

--------------------------------------------------------------------------------



 

calculated as of the last day of the fiscal quarter most recently ended prior to
the date of any such equity repurchase is less than 1.70 to 1.0, then no such
equity repurchase shall be made if the aggregate amount of all equity
repurchases would exceed $35,000,000 in the aggregate during any fiscal year.

 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries and Controlled JV Subsidiaries on
the date hereof or any business substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms as
would be obtainable by the Borrower or such Subsidiary or Controlled JV
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Loan Parties.

 

7.09                        Burdensome Agreements.  With respect to Borrower or
any Guarantor, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of such Person to make Restricted Payments to the Borrower or any Guarantor
or to otherwise transfer property to or invest in the Borrower or any Guarantor,
except for any agreement in effect (A) on the date hereof and set forth on
Schedule 7.09 or (B) at the time any such Person becomes a Subsidiary or
Controlled JV Subsidiary of the Borrower, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary or
Controlled JV Subsidiary of the Borrower, (ii) of such Person to Guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Guarantor to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted hereunder
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

 

7.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.11                        Financial Covenants.

 

(a)                                 Consolidated Tangible Net Worth.  Permit
Consolidated Tangible Net Worth, at any time, to be less than the sum of
(i) $497,510,250 and (ii) an amount equal to 75% of the net equity proceeds
received by the Consolidated Parties after June 30, 2019 by reason of the
issuance and sale of Equity Interests in Parent.

 

(b)                                 Consolidated Recourse Indebtedness
Limitation.  Permit Consolidated Recourse Indebtedness (other than any
Consolidated Recourse Indebtedness under this Agreement) to, at any time, exceed
$50,000,000.

 

(c)                                  Secured Indebtedness on Real Property
Limitation.  Permit any Secured Indebtedness that is secured by a Real Property
to exceed 70% of the as-is appraised value of such Real Property securing such
Secured Indebtedness as determined on a property by property basis and by the
appraisal obtained by the applicable lender at the time such Secured
Indebtedness is incurred.

 

83

--------------------------------------------------------------------------------



 

(d)                                 Maximum Variable Rate Indebtedness. Permit
the Indebtedness of the Consolidated Parties (other than any Indebtedness under
this Agreement) that accrues interest at a variable rate that is not subject to
a “cap,” “collar,” “swap” or other similar arrangement to, at any time, exceed
25% of Consolidated Funded Indebtedness.

 

(e)                                  Consolidated Debt to TAV Ratio.  Permit the
Consolidated Debt to TAV Ratio to, at any time, exceed 65%.

 

(f)                                   Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio at any time during the
following periods to be less than the ratio set forth below opposite such
period:

 

Period

 

Minimum
Consolidated
Fixed Charge
Coverage Ratio

 

Closing Date through June 30, 2020

 

1.40 to 1.0

 

July 1, 2020 and thereafter

 

1.50 to 1.0

 

 

7.12                        Capital Expenditures.  Make or become legally
obligated to make any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset other than normal replacements and
maintenance which are properly charged to current operations and other
reasonable and customary capital expenditures made in the ordinary course of the
business of the Parent and its Subsidiaries and Controlled JV Subsidiaries.

 

7.13                        Amendments of Organization Documents.  Amend any of
its Organization Documents in any manner that would adversely affect any Loan
Party’s ability to pay its Obligations hereunder or materially and adversely
impairs any rights or remedies of Administrative Agent or any Lender under the
Loan Documents or applicable Laws.

 

7.14                        Accounting Changes.  Make any change in
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) fiscal year.

 

7.15                        Sanctions.  Directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Controlled JV Subsidiary, joint venture partner or
other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

 

7.16                        Anti-Corruption Laws.  Directly or indirectly use
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions.

 

Article VIII.
Events of Default and Remedies

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

84

--------------------------------------------------------------------------------



 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Borrowing or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) pay within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants.  The Borrower fails in
any material respect to perform or observe any term, covenant or agreement
contained in any of Section  6.05, 6.10, 6.11, 6.16, 6.18 or Article VII; or

 

(c)                                  Other Defaults.  (i) The Borrower fails in
any material respect to perform or observe any term, covenant or agreement
contained in any of Sections 6.01, 6.02, and 6.03 and such failure continues for
30 days, or (ii) any Loan Party fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a), (b), or (c)(i) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days or such longer period, which longer period shall not
exceed 60 days (and the aggregate period shall not exceed 90 days), as shall be
reasonably necessary to effectuate a cure of such failure so long as Borrower
acts with diligence and in good faith to cure such failure; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary or Controlled JV Subsidiary thereof (A) fails to make any payment
when due, after giving effect to any applicable cure or grace periods, (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount (or more than $200,000,000 in the case of Indebtedness that
is not Consolidated Recourse Indebtedness), or (B) fails to observe or perform
any other agreement or condition relating to any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (or more than $200,000,000
in the case of Indebtedness that is not Consolidated Recourse Indebtedness) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, after giving effect to any applicable cure
or grace periods, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary or Controlled JV

 

85

--------------------------------------------------------------------------------



 

Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary or Controlled JV Subsidiary thereof is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Loan Party, such Subsidiary, or such Controlled JV Subsidiary as a result
thereof is greater than the Threshold Amount (or more than $200,000,000 if such
payment obligation does not constitute Consolidated Recourse Indebtedness); or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party(i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage) that remains
unpaid, stayed or dismissed for more than 60 days, or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower or any ERISA
Affiliate under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person disputes or contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

86

--------------------------------------------------------------------------------



 

(l)                                     Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.01 or 6.12 shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority Lien (subject to Liens permitted by Section 7.01) on
the Collateral purported to be covered thereby; or

 

(m)                             REIT Status.  The Parent shall, for any reason,
lose or fail to maintain its status as a REIT.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents, at law, in equity, or otherwise;

 

provided, however, that upon the occurrence of an event described in
Section 8.01(f), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have become
immediately due and payable and the L/C Obligations have been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17 be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees, but including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
fees and time charges for attorneys who may be employees of any Lender or the
L/C Issuer) arising under the

 

87

--------------------------------------------------------------------------------



 

Loan Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements, ratably among the Lenders, the L/C Issuer and the Hedge Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank.  Each Hedge Bank not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, and, to the extent possible,
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

 

Article IX.
Administrative Agent

 

9.01                        Appointment and Authority.

 

(a)                                 Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any

 

88

--------------------------------------------------------------------------------



 

of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or Controlled JV Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent or
the Arranger, as applicable, shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent or the Arranger, as applicable:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

 

(c)                                  shall not have any duty or responsibility
to disclose, and shall not be liable for the failure to disclose, to any Lender
or the L/C Issuer, any credit or other information concerning the

 

89

--------------------------------------------------------------------------------



 

business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their Affiliates, that is
communicated to, obtained or in the possession of, the Administrative Agent,
Arranger or any of their Related Parties in any capacity, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein;

 

(d)                                 shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and non-appealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer; and

 

(e)                                  shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-

 

90

--------------------------------------------------------------------------------



 

appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower (unless an Event of Default has
occurred and is continuing), to appoint a successor, which shall be a bank with
an office in the United States that has capital, surplus and undivided profits
aggregating at least $100,000,000 (as of the date of such bank’s most recent
financial reports), or an Affiliate of any such bank with an office in the
United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the L/C
Issuer under any of the Loan Documents, the retiring or removed Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this

 

91

--------------------------------------------------------------------------------



 

Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
Collateral on behalf of any of the Lenders and (b) in respect of any actions
taken in connection with transferring the agency to any successor Administrative
Agent

 

(d)                                 Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swing Line Lender.  If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(f).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment by the Borrower of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and/or Swing Line Lender, as applicable, (ii) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent, the Arranger
and the Other Lenders.  Each Lender and the L/C Issuer expressly acknowledges
that none of the Administrative Agent nor the Arranger has made any
representation or warranty to it, and that no act by the Administrative Agent or
the Arranger hereafter taken, including any consent to, and acceptance of any
assignment or review of the affairs of any Loan Party of any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Arranger to any Lender or the L/C Issuer as to any
matter, including whether the Administrative Agent or the Arranger have
disclosed material information in their (or their Related Parties’) possession. 
Each Lender and the L/C Issuer represents to the Administrative Agent and the
Arranger that it has, independently and without reliance upon the Administrative
Agent, the Arranger, any other Lender or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of, appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Borrower hereunder.  Each Lender and the L/C Issuer also acknowledges that
it will, independently and without reliance upon the Administrative Agent, the
Arranger, any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties.  Each Lender and the L/C Issuer represents
and warrants that (i) the Loan Documents set forth the terms of

 

92

--------------------------------------------------------------------------------



 

a commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or L/C Issuer for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or L/C Issuer, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and the L/C Issuer agrees not to assert a claim in contravention of
the foregoing. Each Lender and the L/C Issuer represents and warrants that it is
sophisticated with respect to decisions to make, acquire and/or hold commercial
loans and to provide other facilities set forth herein, as may be applicable to
such Lender or such L/C Issuer, and either it, or the Person exercising
discretion in making its decision to make, acquire and/or hold such commercial
loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners or Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  Without limiting
the provisions of Section 9.09, each of the Lenders (including in its capacities
as a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

93

--------------------------------------------------------------------------------



 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Hedge Agreements as to which arrangements satisfactory
to the applicable Hedge Bank shall have been made to the extent not expressly
provided in the Secured Hedge Agreements) and the expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) pursuant to Section 9.11, or (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty, Security Agreement, and Pledge Agreement
pursuant to Section 9.11; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty and Security Agreement
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty and Security Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11                        Releases

 

(a)                                 The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, any Person from any of the Guaranty and the
Security Agreement so long as: (i) such Person qualifies, or will qualify at the
time of its release from the Guaranty and the Security Agreement, as an Excluded
Subsidiary or has ceased to be, or at the time of its release from the Guaranty
and the Security Agreement will cease to be, a Subsidiary or a JV Subsidiary
with at least $10,000 in assets in the aggregate; (ii) no Default shall then be
in existence or would occur as a result of such release, (iii) such Person is
not a party to any Swap Contract by virtue of which any other Person is a Hedge
Bank and (iv) the Administrative Agent shall have received such written request
at least 7 Business Days prior to the requested date of release.  Delivery by
the Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

(b)                                 The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, the Equity Interests in a Person

 

94

--------------------------------------------------------------------------------



 

from the Lien of a Pledge Agreement so long as: (i) such Person qualifies, or
will qualify at the time of the release of its Equity Interests, as an
Unpledgeable Subsidiary or has ceased to be, or at the time of the release of
its Equity Interests will cease to be, a Person with at least $10,000 in assets
in the aggregate; (ii) no Default shall then be in existence or would occur as a
result of such release; and (iii) the Administrative Agent shall have received
such written request at least 7 Business Days prior to the requested date of
release. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

 

(c)                                  Promptly after written request from
Borrower and receipt of such supporting documentation as Administrative Agent
may request, Administrative Agent will confirm (subject to the terms hereof) in
writing that a specified Person is as of the date of such confirmation: (i) an
Unpledgeable Subsidiary and that its Equity Interests are not subject to the
Lien of the Collateral Documents and/or (b) an Excluded Subsidiary, in either
case so long as such Person qualifies as an Unpledgeable Subsidiary or Excluded
Subsidiary, as the case may be, but subject to such Person thereafter being
subject to the lien of the Collateral Documents if it is no longer an Excluded
Subsidiary or an Unpledgeable Subsidiary.  Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request. 
Administrative Agent may rely solely on the representations of Borrower. 
Notwithstanding the foregoing, if such representations of Borrower are not true
and correct, then to the full extent possible under applicable law, such
confirmation by Administrative Agent shall not release, diminish or impair any
Lien pursuant to the Collateral Documents or other rights under the Loan
Documents.

 

9.12                        Secured Hedge Agreements.  Except as otherwise
expressly set forth herein or in any Guaranty or any Collateral Document, no
Hedge Bank that obtains the benefits of Section 8.03, any Guaranty or any
Collateral by virtue of the provisions hereof or of any Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank

 

9.13                        Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and the Arranger, and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,

 

95

--------------------------------------------------------------------------------



 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84 14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96 23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of subsections (b) through (g) of Part I of
PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless either (1) subclause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with subclause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arranger, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that none of the Administrative
Agent, the Arranger, or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

 

Article X.
Continuing Guaranty

 

10.01                 Guaranty.  The Parent hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Secured Parties, and whether arising hereunder or under any
other Loan Document, or any Secured Hedge Agreement (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof) and hereby consents to
any extension of the Maturity Date pursuant to Section 2.14 hereof or
otherwise.  The Administrative Agent’s books and records showing the amount of
the Obligations shall be admissible in

 

96

--------------------------------------------------------------------------------



 

evidence in any action or proceeding, and shall be binding upon the Parent, and
conclusive for the purpose of establishing the amount of the Obligations.  This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of the Parent under this Guaranty, and the Parent
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.

 

10.02                 Rights of Lenders.  The Parent consents and agrees that
the Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent, the L/C Issuer and the
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Obligations. 
Without limiting the generality of the foregoing, the Parent consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Parent under this Guaranty or which, but for this
provision, might operate as a discharge of the Parent.

 

10.03                 Certain Waivers.  The Parent waives (a) any defense
arising by reason of any disability or other defense of the Borrower or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Secured Party) of the liability of the Borrower; (b) any
defense based on any claim that the Parent’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting the Parent’s liability hereunder; (d) any right to proceed
against the Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties.  The Parent expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

 

10.04                 Obligations Independent.  The obligations of the Parent
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Parent to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

 

10.05                 Subrogation.  The Parent shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments are terminated.  If any amounts
are paid to the Parent in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

 

10.06                 Termination; Reinstatement.  This Guaranty is a continuing
and irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments

 

97

--------------------------------------------------------------------------------



 

with respect to the Obligations are terminated.  Notwithstanding the foregoing,
this Guaranty shall continue in full force and effect or be revived, as the case
may be, if any payment by or on behalf of the Borrower or the Parent is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of the Parent under this paragraph
shall survive termination of this Guaranty.

 

10.07                 Subordination.  The Parent hereby subordinates the payment
of all obligations and indebtedness of the Borrower owing to the Parent, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to the Parent as subrogee of the Secured Parties or resulting
from the Parent’s performance under this Guaranty, to the indefeasible payment
in full in cash of all Obligations.  If the Secured Parties so request, any such
obligation or indebtedness of the Borrower to the Parent shall be enforced and
performance received by the Parent as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Obligations, but without reducing or affecting in any manner the liability of
the Parent under this Guaranty.

 

10.08                 Stay of Acceleration.  If acceleration of the time for
payment of any of the Obligations is stayed, in connection with any case
commenced by or against the Parent or the Borrower under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable by the Parent
immediately upon demand by the Secured Parties.

 

10.09                 Condition of Borrower.  The Parent acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as the Parent requires, and that none of the Secured Parties has any
duty, and the Parent is not relying on the Secured Parties at any time, to
disclose to the Parent any information relating to the business, operations or
financial condition of the Borrower or any other guarantor (the Parent waiving
any duty on the part of the Secured Parties to disclose such information and any
defense relating to the failure to provide the same).

 

Article XI.
Miscellaneous

 

11.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01 (other than Section 4.01(b)(i)), or, in the case of the initial
Credit Extension, Section 4.02, without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

98

--------------------------------------------------------------------------------



 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to
clause (iv) of the second proviso to this Section 11.01) any fees or other
amounts payable hereunder or under any other Loan Document, or change the manner
of computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Margin that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

 

(e)                                  change the definition of “Applicable
Percentage” or Sections 8.03, 2.12(a), or 2.13 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)                                   change any provision of this Section 11.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(g)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions other than
releases as permitted by Section 9.11 hereof, without the written consent of
each Lender; or

 

(h)                                 release all or substantially all of the
value of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary or Controlled JV Subsidiary from the
Guaranty is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

99

--------------------------------------------------------------------------------



 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject to the limitations
in Section 2.15, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

11.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to the Parent, the Borrower or any
other Loan Party, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any

 

100

--------------------------------------------------------------------------------



 

Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender, the L/C Issuer or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Parent, the Borrower, any other Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

 

(d)                                 Change of Address, Etc.  Each of the Parent,
the Borrower, any other Loan Party, the Administrative Agent, the L/C Issuer and
the Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform

 

101

--------------------------------------------------------------------------------



 

and that may contain material non-public information with respect to the
Borrower or its securities for purposes of United States Federal or state
securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
notices, Committed Loan Notices, Letter of Credit Applications and Swing Line
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions

 

102

--------------------------------------------------------------------------------



 

contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all reasonable fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries or JV Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or JV Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Without limiting the provisions of Section 3.01(c),
this Section 11.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it

 

103

--------------------------------------------------------------------------------



 

to the Administrative Agent (or any sub-agent thereof), the L/C Issuer, the
Swing Line Lender or any Related Party of any of the foregoing (and without
limiting its obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Parent and the Borrower
shall not assert, and hereby waive, and acknowledge that no other Person shall
have, any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor
accompanied by an invoice setting forth in reasonable detail the calculation of
the amount of such demand.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from

 

104

--------------------------------------------------------------------------------



 

time to time in effect.  The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 11.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds
(determined after giving effect to such Assignments) that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in
subsection (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group)

 

105

--------------------------------------------------------------------------------



 

will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans or (B) prohibit any Lender from assigning all or a portion of its
rights and obligations among any separate revolving credit or term loan
facilities provided pursuant to the second to last paragraph of Section 11.01 on
a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed; provided that it is understood that it
shall be reasonable for the Borrower to withhold consent to a new assignee
Lender if such new assignee Lender is a hedge fund, private equity fund or any
entity that is a direct competitor of the Borrower and is in the hotel business)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;  provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(C)                               the consent of the L/C Issuer and the Swing
Line Lender shall be required for any assignment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Parent, the Borrower or any of their
respective Affiliates or Subsidiaries or JV Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries or Controlled JV Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the

 

106

--------------------------------------------------------------------------------



 

parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
with the consent of the Borrower (such consent not to be unreasonably withheld
or delayed; provided that it is understood that it shall be reasonable for the
Borrower to withhold consent to a new participant if such new participant is a
hedge fund, private equity fund or any entity that is a direct competitor of the
Borrower and is in the hotel business) and the Administrative Agent (such
consent not to be unreasonably withheld or

 

107

--------------------------------------------------------------------------------



 

delayed), sell participations to any Person (other than a natural Person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person, a Defaulting Lender, or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries or JV Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, (iv) the consent of
the Borrower and the Administrative Agent shall not be required if such
participation is sold to a Lender, an Affiliate of a Lender or an Approved Fund,
(v) the consent of the Borrower shall not be required if an Event of Default has
occurred and is continuing at the time of such sale of a participation, and
(vi) the Borrower shall be deemed to have consented to any such sale of a
participation unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Sections 11.04(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

108

--------------------------------------------------------------------------------



 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and
Revolving Credit Loans pursuant to Section 11.06(b), Bank of America may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line Lender. 
In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Revolving Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and to Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or Section 11.01 or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or JV Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with

 

109

--------------------------------------------------------------------------------



 

respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary or JV Subsidiary thereof relating to any Loan
Party or any Subsidiary or JV Subsidiary thereof or their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by
any Loan Party or any Subsidiary or JV Subsidiary thereof, provided that, in the
case of information received from a Loan Party or any such Subsidiary or JV
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary or JV Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

 

11.08                 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

110

--------------------------------------------------------------------------------



 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

11.13                 Replacement of Lenders.  If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent,

 

111

--------------------------------------------------------------------------------



 

require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO

 

112

--------------------------------------------------------------------------------



 

IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Borrower and the Parent and each other Loan
Party acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (i)(A) the arranging and other services regarding this Agreement provided
by the Administrative Agent and the Arranger, and the Lenders are arm’s-length
commercial transactions between the Borrower, the Parent, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and

 

113

--------------------------------------------------------------------------------



 

the Arranger, and the Lenders, on the other hand, (B) each of the Borrower, the
Parent, and each other Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each of the Borrower the Parent and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii)(A) the
Administrative Agent and the Arranger and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, the Parent, any other Loan Party, or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor the Arranger nor any Lender has any obligation to the Borrower, the
Parent, any other Loan Party, or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arranger and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the Parent, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor the Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrower, the
Parent, any other Loan Party or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Borrower and the Parent, and each
other Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent and the Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

11.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

11.19                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

11.20                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or

 

114

--------------------------------------------------------------------------------



 

understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Issuer that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

11.21                 Acknowledgement Regarding Any Supported QFCs.  To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC May in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States)

 

(a)                                 In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that May be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

115

--------------------------------------------------------------------------------



 

(b)                                 As used in this Section 11.21, the following
terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

11.22                 Amendment and Restatement of Existing Credit Agreement.
 The parties hereto agree that as of the Closing Date: (a) the Obligations
hereunder represent the amendment, restatement, extension, and consolidation,
but not extinguishment, of the “Obligations” under the Existing Credit
Agreement; (b) this Agreement amends, restates, supersedes, and replaces the
Existing Credit Agreement in its entirety; and (c) any Guaranty executed
pursuant to this Agreement amends, restates, supersedes, and replaces the
“Guaranty” executed pursuant to the Existing Credit Agreement.  On the Closing
Date, (i) the commitment of any “Lender” under the Existing Credit Agreement
that is not continuing as a Lender hereunder shall terminate and
(ii) Administrative Agent shall reallocate the Commitments hereunder to reflect
the terms hereof.

 

11.23                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[Signature Pages Follow]

 

116

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BRAEMAR HOSPITALITY LIMITED PARTNERSHIP

 

 

 

By:

Braemar OP General Partner LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Christopher A. Peckham

 

 

Name: Christopher A. Peckham

 

 

Title:   Vice President

 

 

 

BRAEMAR HOTELS & RESORTS INC.

 

 

 

 

 

 

By:

/s/ Deric S. Eubanks

 

 

Name: Deric S. Eubanks

 

 

Title:   Chief Financial Officer

 

Signature Page to

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

 

By:

/s/ Kyle D. Harding

 

 

Name: Kyle D. Harding

 

 

Title:   Assistant Vice President

 

Signature Page to

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

By:

/s/ Suzanne E. Pickett

 

 

Name: Suzanne E. Pickett

 

 

Title:   Senior Vice President

 

Signature Page to

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION as a Lender and Syndication Agent

 

 

 

 

By:

/s/ Michael P. Szuba

 

 

Name: Michael P. Szuba

 

 

Title:   Senior Vice President

 

Signature Page to

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY SENIOR FUNDING, INC. as a Lender

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title:   Vice President

 

Signature Page to

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------